[exhibit101-original001.jpg]
Exhibit 10.1 CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY [*], HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO RADIUS HEALTH, INC. IF PUBLICLY DISCLOSED CONFIDENTIAL
LICENSE AGREEMENT This License Agreement (this “Agreement”), dated as of July
23, 2020 (the “Effective Date”), is made by and between Radius Pharmaceuticals,
Inc., organized under the laws of Delaware having business offices at 950 Winter
Street, Waltham, MA 02451 (“Radius”), and Berlin-Chemie AG – Menarini Group,
organized under the laws of Germany having business offices at Glienicker Weg
125, 12849 Berlin, Germany (“Licensee”). Radius and Licensee are sometimes
hereinafter referred to each as a “Party” and collectively as the “Parties.”
WHEREAS, Radius is engaged in the development of elacestrant (RAD1901), a
selective estrogen receptor degrader, and controls certain patent rights and
know-how with respect thereto; WHEREAS, Licensee desires to obtain exclusive
rights under the Radius Patent Rights and Radius Know-How in order to
commercialize pharmaceutical products containing elacestrant (RAD1901) including
the Licensed Product (all capitalized terms as hereinafter defined); WHEREAS, on
the Effective Date, the Parties will enter into the Transition Services
Agreement (as hereinafter defined) pursuant to which Radius will conduct certain
Development (as hereinafter defined) activities relating to the Licensed
Product, including submission of a Regulatory Filing in the United States, until
Licensee elects to take over such Development or until completion of the
services contemplated in the Transition Services Agreement; and WHEREAS, the
Parties desire to enter into an agreement pursuant to which Radius will grant an
exclusive license to Licensee under the Radius Patent Rights and Radius Know-How
for Licensee to Develop, Manufacture and Commercialize Licensed Compound and
Licensed Products in the Territory (all capitalized terms as hereinafter
defined), all on the terms set forth below. NOW, THEREFORE, the Parties hereby
agree as follows: Section 1. Definitions. For the purpose of this Agreement, the
following terms and phrases (and cognates) will have the meanings set forth
below: 1.1 “Accounting Standards” means, with respect to Radius, U.S. Generally
Accepted Accounting Principles, and, with respect to Licensee, IFRS
(International Financial Reporting Standards), in each case, consistently
applied. 1.2 “Affiliate” of a Person means any other Person which (directly or
indirectly) is controlled by, controls or is under common control with such
Person. For the purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to any Person means (a) in the case of a corporate entity,
direct or indirect ownership of voting securities entitled to cast at least
fifty percent (50%) of the votes in the election of directors, (b) in the case
of a non-corporate entity, direct or indirect ownership of at least fifty
percent (50%), including ownership by trusts with substantially the same
beneficial interest, of the equity interests with the power to direct the
management and policies of such Person, provided that if local law



--------------------------------------------------------------------------------



 
[exhibit101-original002.jpg]
LICENSE AGREEMENT restricts foreign ownership, control will be established by
direct or indirect ownership of the maximum ownership percentage that may, under
such local law, be owned by foreign interests, or (c) the power to direct the
management or policies of a Person, whether through ownership of voting
securities, by contract or otherwise. 1.3 “Calendar Quarter” means the
respective periods of three (3) consecutive calendar months ending on March 31,
June 30, September 30 and December 31. 1.4 “Calendar Year” means each successive
period of twelve (12) months commencing on January 1 and ending on December 31.
1.5 “Change of Control” means with respect to a Party, (a) completion of a
merger, reorganization, amalgamation, arrangement, share exchange,
consolidation, tender or exchange offer, private purchase, business combination,
recapitalization or other transaction involving a Party as a result of which the
stockholders of such Party immediately preceding such transaction hold less than
fifty percent (50%) of the outstanding shares, or less than fifty percent (50%)
of the outstanding voting power, respectively, of the ultimate company or entity
resulting from such transaction immediately after consummation thereof
(including a company or entity which as a result of such transaction owns the
then- outstanding securities of a Party or all or substantially all of a Party’s
assets, either directly or through one or more subsidiaries), (b) the adoption
of a plan relating to the liquidation or dissolution of a Party, other than in
connection with a corporate reorganization (without limitation of clause (a),
above); (c) any sale, lease, exchange, contribution or other transfer (in one
transaction or a series of related transactions) to a Third Party of all or
substantially all the assets of a Party (determined on a consolidated basis); or
(d) the sale or disposition to a Third Party of assets or businesses that
constitute fifty percent (50%) or more of the total revenue or assets of a Party
(determined on a consolidated basis). 1.6 “China” means People’s Republic of
China, including Hong Kong SAR, Macau SAR and Taiwan. 1.7 “Clinical Studies”
means any study in which human subjects are dosed with a drug, whether approved
or investigational, including any Phase 1, 2, 3 or 4 clinical study. 1.8
“Combination” means a Combination Product or Combination Therapy. 1.9
“Combination Product” means a Licensed Product that includes at least one
additional active ingredient other than Licensed Compound. Drug delivery
vehicles, adjuvants, and excipients will not be deemed to be “active
ingredients”, except in the case where such delivery vehicle, adjuvant, or
excipient is recognized as an active ingredient in accordance with 21 C.F.R. §
210.3(b)(7) (as amended), or any foreign counterpart. 1.10 “Combination Therapy”
means a therapy comprised of a Licensed Product and one or more other
therapeutically or prophylactically active ingredients, whether priced and sold
in a single package containing such multiple products, packaged separately but
sold together for a single price, or sold under separate price points but
labeled for use together, including all dosage forms, formulations,
presentations, and package configurations. Drug delivery vehicles, adjuvants,
and excipients will not be deemed to be “active ingredients”, except in the case
where such delivery vehicle, adjuvant, or excipient is recognized as an active
ingredient in accordance with 21 C.F.R. § 210.3(b)(7) (as amended), or any
foreign counterpart. 1.11 “Commercially Reasonable Efforts” means [*]. 2



--------------------------------------------------------------------------------



 
[exhibit101-original003.jpg]
LICENSE AGREEMENT 1.12 “Commercialize”, “Commercializing” or “Commercialization”
means activities directed to obtaining pricing and reimbursement approvals,
carrying out Phase 4 clinical studies for, marketing, promoting, distributing,
importing, exporting, offering for sale or selling any pharmaceutical product,
including any Licensed Product. 1.13 “Commercialization Budget” means the budget
for conducting Commercialization of any Licensed Product in the Territory
pursuant to the Commercialization Plan during a given Calendar Year and the two
(2) succeeding Calendar Quarters, which budget will be updated and amended
concurrently with the Commercialization Plan in accordance with Section 5.1(b).
1.14 “Commercialization Plan” means the plan setting forth the activities and
timelines relating to the Commercialization of any Licensed Product in the
Territory during a given Calendar Year and the [*] ([*]) succeeding Calendar
Quarters, including the Commercialization Budget and annual Net Sales forecasts
for the Territory, as updated and amended from time to time in accordance with
the procedures set forth in this Agreement. Licensee will provide an initial
Commercialization Plan to Radius within [*] ([*]) months after the Effective
Date of this Agreement. 1.15 “Companion Diagnostic” means any product or
service, in each case approved, cleared or authorized by the competent
Regulatory Authority in the Territory, that: (a) identifies a person having a
disease or condition or a molecular genotype or phenotype that predisposes a
person to such disease or condition, in each case, for which a Licensed Compound
or Licensed Product could be used to treat or prevent such disease or condition;
or (b) is used to select a therapeutic or prophylactic regimen, wherein at least
one (1) potential such therapeutic or prophylactic regimen involves a Licensed
Compound or Licensed Product, and where the selected regimen is determined to
likely be effective or to be safe for a person, based on the use of such product
or service. 1.16 “Confidential Information” means all Know-How, marketing plans,
strategies and customer lists, and other information or material that are
disclosed or provided by a Party or its Affiliates to the other Party or its
Affiliates, regardless of whether any of the foregoing are marked “confidential”
or “proprietary” or communicated to the other by the disclosing Party or its
Affiliates in oral, written, graphic, or electronic form. 1.17 “Confidentiality
Agreement” means the Confidential Disclosure Agreement, dated as of January 23,
2019, by and between Radius and an Affiliate of Licensee. 1.18 “Controlled”
means, with respect to any Know-How, patent rights or other intellectual
property right, the possession (whether by ownership or license, other than by a
license or sublicense granted pursuant to this Agreement) by a Party or its
Affiliates of the ability to grant to the other Party a license or access as
provided herein to such item, without violating the terms of any agreement or
other arrangement with any Third Party or, other than under the Duke License
Agreement or the Eisai License Agreement, being obligated to pay any royalties
or other consideration therefor, in existence as of the time such Party or its
Affiliates would first be required hereunder to grant the other Party such
license or access. For clarity, the Duke Patent Rights and Eisai IP are
“Controlled” by Radius unless and until assigned by Radius to Licensee. 1.19
“Develop”, “Developing” or “Development” means non-clinical and clinical drug
development activities reasonably related to the development and submission of
information to a Regulatory Authority, including toxicology, pharmacology and
other discovery and pre-clinical efforts, test method development and stability
testing, manufacturing process development and improvement, process validation,
process scale-up, formulation development, delivery system development, quality
assurance and quality control development, statistical analysis, Clinical
Studies, regulatory affairs, and Regulatory 3



--------------------------------------------------------------------------------



 
[exhibit101-original004.jpg]
LICENSE AGREEMENT Approvals (and specifically excluding activities directed to
obtaining pricing and reimbursement approvals). 1.20 “Development Budget” means
the budget for conducting Development of the Licensed Compounds and Licensed
Products pursuant to the Development Plan, which budget will be updated and
amended concurrently with the Development Plan in accordance with Section
4.1(c). 1.21 “Development Plan” means the plan setting forth the activities and
timelines relating to the Development of the Licensed Compounds and Licensed
Products in the Field in the Territory, including all of the activities and
timelines through the achievement of Regulatory Approval in the Major Market
Countries for at least one (1) Licensed Product as a monotherapy for each
Indication reflected in such Development Plan, including as applicable with
respect to any Combination Products. An initial draft of the Development Plan
for the Territory excluding the United States will be provided to Radius within
[*] ([*]) months after the Effective Date and shall be attached hereto as
Exhibit A-1. 1.22 “Diligent Efforts” has the meaning set forth in the Transition
Services Agreement. 1.23 “Duke License Agreement” means the Patent License
Agreement dated as of December 8, 2017, between Radius and Duke University
(“Duke”), as such agreement may be amended or restated from time to time. 1.24
“Duke Patent Rights” has the meaning set forth in the preamble to Exhibit F.
1.25 “Duke Patent Prosecution and Maintenance Costs” has the meaning set forth
in Clause 1.3 of Exhibit F. 1.26 “Eisai Know-How” means [*]. 1.27 “Eisai IP”
means the Eisai Know-How, Eisai Patents, and Eisai’s undivided interest in the
Joint Patents. 1.28 “Eisai License Agreement” means the License Agreement dated
as of June 29, 2006, between Radius and Eisai Co., Ltd. (“Eisai”), as such
agreement may be amended or restated from time to time. 1.29 “Eisai Patents”
means all patents and patent applications which are or become owned by Eisai
and/or its Affiliates, or to which Eisai and/or its Affiliates, otherwise have,
now or in the future, the right to grant licenses, and which generically or
specifically claim Compound and/or Product, a use for Compound and/or Product, a
process for manufacturing Compound and/or Product, or an intermediate use in
such process. Included within the definition of Eisai Patents are all
continuations, continuations-in-part, divisions, patents of addition, reissues,
re-examinations, renewals or extensions thereof and all Supplementary Protection
Certificates. Also included within the definition are any improvements on
Compound and/or Product or intermediates or manufacturing process required or
useful for production of Compound and/or Product which are developed by or for
Eisai and/or its Affiliates, or to which Eisai and/or its Affiliates otherwise
has the right to grant licenses, now or in the future, during the term of this
Agreement. Eisai Patents also includes any patent application covering an
invention solely owned by Eisai in accordance with Article 6.4 of the Eisai
License Agreement. The Eisai Patents existing as of the Effective Date as set
forth in Exhibit C-2. 1.30 “EMA” means the European Medicines Agency and any
successor agency thereto. 4



--------------------------------------------------------------------------------



 
[exhibit101-original005.jpg]
LICENSE AGREEMENT 1.31 “European Union” or “E.U.” means the European Union and
all its then-current member countries but including in any case France, Germany,
Italy, Spain and the United Kingdom regardless of whether they are then-current
member countries. 1.32 “Euro” or “EUR” means Euros, the currency of the European
Union. 1.33 “Executive Officers” means (a) for Radius, [*]; and (b) for
Licensee, [*]. In the event that the position of any of the Executive Officers
identified in this Section 1.33 no longer exists due to a corporate
reorganization, corporate restructuring or the like that results in the
elimination of the identified position, the applicable Executive Officer will be
replaced with another executive officer with responsibilities and seniority
comparable to the eliminated Executive Officer. 1.34 “FDA” means the United
States Food and Drug Administration or any successor agency thereto. 1.35
“Field” means [*]. 1.36 “First Commercial Sale” means, with respect to any
Licensed Product in a given country or region in the Territory, the first sale
of such Licensed Product in such country or region. Notwithstanding the
foregoing, sales for Clinical Studies purposes or compassionate or similar use
will not be considered to constitute a First Commercial Sale. For clarity, First
Commercial Sale will be determined on a Licensed Product-by-Licensed Product and
country-by-country (or region-by-region) basis, as applicable. 1.37 “Generic
Product” means, with respect to a particular Licensed Product in a country, a
generic pharmaceutical product that: (a) (i) contains the same active ingredient
as the Licensed Compound in such Licensed Product; and (ii) is approved for use
in such country by a Regulatory Authority through an Abbreviated New Drug
Application (as permitted in the United States of America pursuant to the
Federal Food, Drug, and Cosmetic Act, as amended, and the regulations
promulgated thereunder, pursuant to Article 10.1 of Directive 2001/83/EC of the
European Parliament and Council of 6 November 2001, as amended, or any enabling
legislation thereof, or pursuant to any similar abbreviated route of approval in
any other countries in the Territory); or (b) (i) contains the same active
ingredient as the Licensed Compound in such Licensed Product; and (ii) is
approved for use in such country by a Regulatory Authority through a regulatory
pathway referencing clinical data first submitted by a Party or its Affiliates
or Sublicensees for obtaining Regulatory Approval for such Licensed Product.
1.38 “Good Clinical Practice” means the current standards for clinical trials
for pharmaceuticals, as set forth in the ICH guidelines and applicable
regulations promulgated thereunder, as amended from time to time, and such
standards of good clinical practice as are required by any organizations and
Governmental Authorities in countries in which a Licensed Product is intended to
be sold to the extent such standards are not less stringent than United States
Good Clinical Practice. 1.39 “Good Laboratory Practice” means the current
standards for laboratory activities for pharmaceuticals, as set forth in the
FDA’s Good Laboratory Practice regulations or the Good Laboratory Practice
principles of the Organization for Economic Co-Operation and Development, as
amended from time to time, and such standards of good laboratory practice as are
required by any organizations and Governmental Authorities in countries in which
a Licensed Product is intended to be sold, to the extent such standards are not
less stringent than United States Good Laboratory Practice. 1.40 “Good
Manufacturing Practice” means the part of quality assurance which ensures that
products are consistently produced and controlled in accordance with the quality
standards appropriate to their intended use as defined in 21 C.F.R. § 210 and
211, European Directive 2003/94/EC, Eudralex 4, 5



--------------------------------------------------------------------------------



 
[exhibit101-original006.jpg]
LICENSE AGREEMENT Annex 16 (in each case as amended), and applicable United
States, EU, Canadian and ICH Guidance or regulatory requirements for a Licensed
Product. 1.41 “Governmental Authority” means any United States federal, state or
local or any foreign government, or political subdivision thereof, or any
multinational organization or authority or any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any governmental arbitrator or
arbitral body. 1.42 “ICH” means the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use. 1.43
“In-License Agreements” means the Duke License Agreement and Eisai License
Agreement. 1.44 “IND” means an Investigational New Drug application, Clinical
Study Application, Clinical Trial Exemption, or similar application or
submission for approval to conduct human clinical investigations filed with or
submitted to a Regulatory Authority in conformance with the requirements of such
Regulatory Authority (which in countries of the E.U. and in other markets may
include an “Investigational Medicinal Product Dossier” or “IMPD” filed or to be
filed as part of the application to the relevant Regulatory Authority). 1.45
“Indication” means a disease (a) for which a Licensed Product is indicated for
treatment and (ii) that is described in the Licensed Product label as required
by the Regulatory Approval granted by the applicable Regulatory Authority. An
Indication is only distinct from another Indication (a) if the diseases
associated with such Indications are listed in two (2) different blocks of the
ICD-10 and (b) Regulatory Approvals are based, in whole or in part, on separate
clinical studies. 1.46 “Japan” means Japan, including its territories and
possessions. 1.47 “Joint Inventions” has the meaning set forth in Clause 1.10 of
Exhibit G. 1.48 “Joint Patent Agreement” has the meaning set forth in Clause
1.10 of Exhibit G. 1.49 “Joint Patents” has the meaning set forth in Clause 1.10
of Exhibit G. 1.50 “Know-How” means know-how, trade secrets, chemical and
biological materials, formulations, information, documents, studies, results,
data and regulatory approvals, data (including from Clinical Studies), filings
and correspondence (including DMFs), including biological, chemical,
pharmacological, toxicological, pre-clinical, clinical and assay data,
manufacturing processes and data, specifications, sourcing information, assays,
and quality control and testing procedures, whether or not patented or
patentable. 1.51 “Knowledge” means the actual knowledge of a Party or any of its
Affiliates without any duty of inquiry. 1.52 “Law” means any federal, state,
provincial, local, international or multinational law, statute, standard,
ordinance, code, rule, regulation, resolution or promulgation, or any order,
writ, judgment, injunction, decree, stipulation, ruling, determination or award
entered by or with any Governmental Authority, or any license, franchise, permit
or similar right granted under any of the foregoing, or any similar provision
having the force or effect of law. 6



--------------------------------------------------------------------------------



 
[exhibit101-original007.jpg]
LICENSE AGREEMENT 1.53 “Licensed Compound” means the compound known as
elacestrant (RAD1901), as further described on Exhibit B, the backup compounds
listed on Schedule 1.53, and in each case, any modification, improvement,
derivative or Structural Analog thereof, including any metabolite, salt, ester,
free acid form, free base form, crystalline form, amorphous form, pro-drug form,
racemate, chelate, polymorph, tautomer, solvate, or optical isomer thereof. 1.54
“Licensed Product” means any pharmaceutical product containing any Licensed
Compound (alone or with other active ingredients), in all forms, presentations,
formulations and dosage forms. For clarification, Licensed Product will include
any Combination. 1.55 “Licensee-Eisai Joint Invention” has the meaning set forth
in Clause 1.4 of Exhibit G. 1.56 “Licensee-Eisai Joint Patent” has the meaning
set forth in Clause 1.10 of Exhibit G. 1.57 “Licensee-Invented Patents” has the
meaning set forth in the preamble to Exhibit G. 1.58 “Loss of Market
Exclusivity” means an event where, with respect to any Licensed Product in any
country one or more Generic Products are being marketed in such country. 1.59
“Loss of Market Exclusivity Initial Threshold” means, on a Licensed
Product-by-Licensed Product and country-by-country basis, (a) Loss of Market
Exclusivity has occurred for such Licensed Product in such country, and (b)
average quarterly total aggregate sales in value of such Licensed Product sold
in that country during any Calendar Quarter following introduction of such
Generic Product in such country have fallen by at least [*] ([*]) in that
country as compared to the average quarterly total aggregate sales in value of
such Licensed Product sold in such country during the last [*] ([*]) full
Calendar Quarters prior to the Calendar Quarter in which such Generic Product
was first introduced. 1.60 “MAA” means (a) a marketing authorization application
filed with (i) the EMA under the centralized EMA filing procedure or (ii) a
Regulatory Authority in any country of the European Union if the centralized EMA
filing procedure is not used or (b) any other equivalent or related regulatory
submission, in either case to gain approval to market a Licensed Product in any
country in or outside the European Union, in each case including, for clarity,
amendments thereto and supplemental applications. 1.61 “Major Market Countries”
means each of China, France, Germany, Italy, Spain, the United States and the
United Kingdom. 1.62 “Manufacture” or “Manufacturing” means activities related
to the manufacture, formulation and packaging of any compound or product,
including any Licensed Compounds and Licensed Products, including related
quality control and quality assurance and product release activities. 1.63 “NDA”
means a New Drug Application filed with the FDA (including amendments and
supplements thereto) to obtain Regulatory Approval in the U.S., or any
corresponding applications or submissions filed with the relevant Regulatory
Authorities to obtain Regulatory Approvals in any other country or region in the
Territory (including any MAA). 1.64 “Net Sales” means the aggregate amount
billed, invoiced or otherwise charged by Licensee, its Affiliates or
Sublicensees for the sale of the Licensed Products to a Third Party in the
Territory, less the following deductions related to Licensed Products, to the
extent such deductions are actually paid or incurred, and are reasonable and
customary: [*]. Net Sales will be determined from the books and records of
Licensee, its Affiliates and Sublicensees maintained in accordance with the
Accounting Standards. Net Sales for any Combination will be calculated on a
country-by-country basis by multiplying actual Net Sales 7



--------------------------------------------------------------------------------



 
[exhibit101-original008.jpg]
LICENSE AGREEMENT of such Combination by the fraction A/B, where A is the gross
invoice price for the Licensed Product contained in such Combination if such
Licensed Product is sold separately in finished form in such country, and B is
the gross invoice price for such Combination in such country. If such Licensed
Product is not sold separately in finished form in such country, the Parties
will determine Net Sales for such Licensed Product by mutual agreement based on
the relative contribution of such Licensed Product and each such other active
ingredients in such Combination in accordance with the above formula, and will
take into account in good faith any applicable allocations and calculations that
may have been made for the same period in other countries. 1.65 “Patent
Challenge” means any challenge in a legal or administrative proceeding to the
patentability, validity or enforceability of any of the Radius Patent Rights (or
any claim thereof), including by: (a) filing or pursuing a declaratory judgment
action in which any of the Radius Patent Rights is alleged to be invalid or
unenforceable; (b) citing prior art against any of the Radius Patent Rights
(other than art required to be cited under a duty of candor to a patent office),
filing a request for or pursuing a re- examination of any of the Radius Patent
Rights (other than with Radius’s written agreement), or becoming a party to or
pursuing an interference; or (c) filing or pursuing any re-examination,
opposition, cancellation, nullity or other like proceedings against any of the
Radius Patent Rights; but excluding any challenge raised as a defense against a
claim, action or proceeding asserted by Radius or its Affiliates against
Licensee or its Affiliates or Sublicensees. 1.66 “Person” means an individual,
sole proprietorship, partnership, limited partnership, limited liability
partnership, corporation, limited liability company, business trust, joint stock
company, trust, beneficiary or trustee of any trust, incorporated association,
joint venture, or similar entity or organization, including a government or
political subdivision or department or agency of a government. 1.67 “Phase 3
Clinical Study” means a clinical study of a product on a sufficient number of
subjects that is designed to establish that a pharmaceutical product is safe and
efficacious for its intended use, and to determine warnings, precautions, and
adverse reactions that are associated with such pharmaceutical product in the
dosage range to be prescribed, which trial is intended to support Regulatory
Approval of such product, as described in 21 C.F.R. 312.21(c) (as amended or any
replacement thereof), or a similar clinical study prescribed by the Regulatory
Authorities in a foreign country. 1.68 “Pivotal Study” means, with respect to
any Licensed Product, a clinical study that at the time of initiation (or any
later point, if applicable), is expected or otherwise designed to provide the
basis for submitting an application for Regulatory Approval for such Licensed
Product thereof, including but not limited to a Phase II/III clinical study or
Phase IIb clinical study. 1.69 “Prosecute” or “Prosecution” means in relation to
any patent rights, (a) to prepare and file patent applications, including
re-examinations or re-issues thereof, and represent applicants or assignees
before relevant patent offices or other relevant Governmental Authorities during
examination, re- examination and re-issue thereof, in appeal processes and
interferences, or any equivalent proceedings, (b) to defend all such
applications against Third Party oppositions or other challenges, (c) to secure
the grant of any patents arising from such patent application, (d) to maintain
in force any issued patent (including through payment of any relevant
maintenance fees), (e) obtain and maintain patent term extension or supplemental
protection certificates or their equivalents, and (f) to make all decisions with
regard to any of the foregoing activities. 1.70 “Prosecuting Party” has, with
respect to a Joint Patent, the meaning set forth in Clause 1.10 of Exhibit G.
1.71 “Radius-Eisai Joint Invention” has the meaning set forth in the preamble to
Exhibit G. 8



--------------------------------------------------------------------------------



 
[exhibit101-original009.jpg]
LICENSE AGREEMENT 1.72 “Radius-Eisai Joint Patent” has the meaning set forth in
the preamble to Exhibit G. The Radius-Eisai Joint Patents existing as of the
Effective Date are set forth in Exhibit C-3. 1.73 “Radius-Invented Patent
Prosecution and Maintenance Costs” has the meaning set forth in Clause 1.9 of
Exhibit G. 1.74 “Radius-Invented Patents” has the meaning set forth in the
preamble to Exhibit G. The Radius-Invented Patents existing as of the Effective
Date are set forth in Exhibit C-3. 1.75 “Radius Know-How” means (a) all Know-How
Controlled by Radius or any of its Affiliates as of the Effective Date and that
is solely related to the Licensed Compounds or Licensed Products, and (b) all
Know-How within the TSA Inventions. 1.76 “Radius Patent Rights” means (a) the
patents and patent applications listed in Exhibit C-1, C-2 and C-3 attached
hereto, plus any conversion, continuation, division or substitution thereon, any
reissues, reexaminations or extensions thereof, any continuation-in-part
application or patent that is entitled to the priority date of, and is directed
specifically to subject matter specifically described in, at least one of the
patents or patent applications described above, and any foreign counterparts of
any of the foregoing, and (b) all patents and patent applications that
specifically claim or cover the TSA Inventions, plus any conversion,
continuation, division or substitution thereon, any reissues, reexaminations or
extensions thereof, any continuation-in-part application or patent that is
entitled to the priority date of, and is directed specifically to subject matter
specifically described in, at least one of the patents or patent applications
described above, and any foreign counterparts of any of the foregoing. For the
sake of clarity, the Radius Patent Rights include the Duke Patent Rights, the
Eisai Patents, the Joint Patents and the Radius-Invented Patents. 1.77
“Regulatory Approval” means, with respect to a country or region in the
Territory, approvals, licenses, registrations or authorizations from the
relevant Regulatory Authority necessary in order to import, distribute, market
or sell a pharmaceutical product (including any Licensed Product) in such
country or region, but not including any pricing or reimbursement approvals.
Regulatory Approvals include approvals by the relevant Regulatory Authority of
an NDA. 1.78 “Regulatory Authority” means the FDA, the EMA, and any other
analogous government regulatory authority or agency involved in granting
approvals (including any required pricing or reimbursement approvals) for the
Development, Manufacture or Commercialization of any pharmaceutical product
(including any Licensed Product) in the Territory. 1.79 “Regulatory Exclusivity”
means any exclusive marketing rights or data exclusivity rights conferred by any
Regulatory Authority with respect to a Licensed Product other than patent
rights, including, without limitation, rights conferred in the U.S. under the
Hatch-Waxman Act or the FDA Modernization Act of 1997 (including pediatric
exclusivity), orphan drug exclusivity, or rights similar thereto outside the
U.S. 1.80 “Regulatory Filing” means any documentation comprising or relating to
or supporting any filing or application with any Regulatory Authority with
respect to any compound or product (including any Licensed Compound or Licensed
Product), or its use or potential use in humans, including any documents
submitted to any Regulatory Authority and all supporting data, including INDs
and NDAs, and all correspondence with any Regulatory Authority with respect to
such compound or product (including minutes of any meetings, telephone
conferences or discussions with any Regulatory Authority). 1.81 [*]. 9



--------------------------------------------------------------------------------



 
[exhibit101-original010.jpg]
LICENSE AGREEMENT 1.82 “Structural Analog” means a compound covered by the
chemical structure set forth on Schedule 1.82. 1.83 “Sublicensee” means any
Affiliate of Licensee or any Third Party that is granted a license or sublicense
by Licensee in accordance with Section 2.2 with respect to the Licensed Compound
or Licensed Product. 1.84 “Territory” means worldwide. 1.85 “Third Party” means
any Person other than Licensee or Radius or any of their respective Affiliates.
1.86 “Transfer Inventory” means the Licensed Compounds and Licensed Products and
other materials and data listed on a schedule to be mutually agreed by the
Parties in the Transition Services Agreement in the quantities as set forth
therein, in the form in which it exists as of the Effective Date and to the
extent such can be transferred in compliance with applicable Laws and in
accordance with the relevant informed consents. 1.87 “TSA Inventions” has the
meaning set forth in the Transition Services Agreement. 1.88 “United States” or
“U.S.” means the United States of America, including its territories and
possessions, and the District of Columbia. 1.89 “US$” means US dollars, the
currency of the U.S. The following additional defined terms have the meanings
set forth in the section indicated: Defined Term Section Additional Payment
Section 7.5(e)(iii) Affected Party Section 11.3 Agreement Introductory Paragraph
Alternative Product Section 2.3(b) Bankruptcy Event Section 11.3 Claim Section
10.6(c) 10.6(c) CREATE Act Section 8.1(g) CRE Considerations Section 1.11
Disclosing Party Section 9.1(a) Effective Date Introductory Paragraph Existing
Licensed Product Contracts Section 3.3 Generic Step-Down Rate Section 7.3(c)(ii)
Hatch-Waxman Time Period Section 8.2(b) Indemnitee Section 10.6(c) Indemnitor
Section 10.6(c) Issuing Party Section 9.2(c) Licensee Introductory Paragraph
Licensee Indemnitees Section 10.6(b) Losses Section 10.6(a) Milestone Events
Section 7.2(a) Milestone Payments Section 7.2(a) Non-Publishing Party Section
9.2(e) 10



--------------------------------------------------------------------------------



 
[exhibit101-original011.jpg]
LICENSE AGREEMENT Party Introductory Paragraph Publishing Party Section 9.2(e)
Radius Introductory Paragraph Radius Indemnitees Section 10.6(a) Receiving Party
Section 9.1(a) Release Section 9.2(c) Reversion IP Section 11.7(f) Reviewing
Party Section 9.2(c) Sublicense Section 2.2(b) Term Section 11.1 Transition
Services Agreement Section 3.4 U.S. Know-How Step-Down Rate Section 7.3(c)(i)
Withholding Action Section 7.5(e)(ii) Section 2. License Grants. 2.1 License
Grants. (a) Subject to the terms and conditions of this Agreement, Radius, on
behalf of itself and its Affiliates, hereby grants to Licensee a
non-transferable (except in accordance with Section 12.1), exclusive (even as to
Radius), royalty-bearing license, with the right to sublicense in accordance
with Section 2.2 only, under the Radius Patent Rights and Radius Know-How, to
Develop, have Developed, make, have made, use, sell, offer for sale,
Commercialize, import and export one or more Licensed Compound(s) and Licensed
Product(s) in the Field in the Territory. (b) Notwithstanding the exclusive
license granted to Licensee in Section 2.1(a), Radius and its Affiliates will
retain the non-exclusive rights under the Radius Patent Rights and Radius
Know-How to (i) make, have made, use and have used Licensed Compounds, and
Licensed Products for non-clinical and clinical research purposes, and (ii) to
exercise its rights and perform its obligations under the Transition Services
Agreement. The licenses granted in this Section 2.1 will not grant or create (by
implication, estoppel or otherwise) any license or right under any Radius Patent
Rights or Radius Know- How to Develop, Manufacture or Commercialize any molecule
that is not a Licensed Compound or Licensed Product. The foregoing retained
rights are sublicensable by Radius to Third Parties only with the prior written
consent of Licensee, which consent will not be unreasonably withheld,
conditioned or delayed. 2.2 Sublicenses. (a) Licensee may grant sublicenses (or
any options to a sublicense) of the rights granted by Radius to Licensee
hereunder (i) to its Affiliates without prior written consent, and (ii) to Third
Parties only with the prior written consent of Radius. (b) Each sublicense (or
any option to a sublicense) granted by a Licensee to a Third Party pursuant to
this Section 2.2 (each a “Sublicense”) will (i) be in writing; (ii) be subject
and subordinate to, and consistent with, the terms and conditions of this
Agreement; (iii) require the applicable Sublicensee to comply with all
applicable terms of this Agreement (except for the payment obligations, for
which Licensee will remain responsible) and contain such obligations as to
permit Licensee to comply with its obligations under this Agreement and to
permit Radius to comply with Radius’ obligations under the In-License
Agreements. Licensee will provide Radius with a copy of each agreement
containing any Sublicense or any amendment or modification to any Sublicense
within [*] ([*]) days of execution. No 11



--------------------------------------------------------------------------------



 
[exhibit101-original012.jpg]
LICENSE AGREEMENT Sublicense will diminish, reduce or eliminate any obligation
of Licensee under this Agreement, and Licensee will remain responsible for its
obligations under this Agreement and will be responsible for the performance of
the relevant Sublicensee as if such Sublicensee were “Licensee” hereunder. Each
Sublicense granted by Licensee to any rights licensed to it hereunder will
terminate immediately upon the termination of the license from Radius to
Licensee with respect to such rights. 2.3 Exclusivity and Alternative Products.
(a) Exclusivity. Beginning on the Effective Date until the date that is [*],
except pursuant to the terms of this Agreement, neither Licensee nor any of its
Affiliates shall (alone or with or for any Third Party) [*]. To Licensee’s
Knowledge, as of the Effective Date, neither Licensee nor any of its Affiliates
owns or otherwise in-licenses any compound or product that qualifies as an
Alternative Product hereunder. (b) For purposes hereof, “Alternative Product”
means [*]. 2.4 License Limitations and In-License Agreements. (a) Except as
expressly set forth in this Agreement, no licenses or other rights are granted
or created hereunder to use any patent right, Know-How or other intellectual
property rights owned or in-licensed by Radius or any of its Affiliates. All
licenses and other rights are or will be granted only as expressly provided in
this Agreement, and no other licenses or other rights are or will be created or
granted hereunder by implication, estoppel or otherwise. (b) Radius represents
to Licensee, and Licensee acknowledges, that sublicenses granted to Licensee
under Section 2.1(a) are subject to the rights and obligations of Radius under
the In- License Agreements. Radius will comply with all applicable provisions of
the In-License Agreements, and will perform and take such actions as may be
required to allow Radius to comply with its obligations thereunder. In addition,
Radius shall not amend or modify the In-License Agreements in a way that would
have a material adverse effect on Licensee’s rights and obligations hereunder
without Licensee’s consent. Licensee shall perform under this Agreement and
shall take all reasonable actions required by Radius to permit Radius to comply
with Radius’ obligations under the In-License Agreements. Section 3. Transfer of
Radius Know-How; Transfer Inventory; Existing Licensed Product Agreements;
Transition Services. 3.1 Radius Know-How. During the [*] ([*]) day period
following the Effective Date, Radius will provide to Licensee one (1) electronic
copy of all documents, data or other information in Radius’s or its Affiliates
possession or Control as of the Effective Date to the extent that such
documents, data or other information describe or contain Radius Know-How and the
relevant know-how of Radius’ licensors and Third Party providers concerning the
Licensed Compound and the Licensed Product. During the term of the Transition
Services Agreement, Radius will continue to deliver to Licensee all Radius
Know-How with respect to Licensed Compound and Licensed Product in Radius’s or
its Affiliates possession or Control. 3.2 Transfer Inventory. As set forth in
the Transition Services Agreement, Radius will transfer to Licensee, at
Licensee’s sole cost (including both for the transfer and Radius’ and its
Affiliates’ fully burdened manufacturing costs therefor), all Transfer Inventory
in accordance with a schedule to be mutually agreed by the Parties; provided,
however, that such transfer timeline may be reasonably extended for items that,
despite Diligent Efforts by Radius, are not practicable to transfer within such
time period, in which case Radius will continue to use Diligent Efforts to
transfer such items as promptly as practicable after such period. 12



--------------------------------------------------------------------------------



 
[exhibit101-original013.jpg]
LICENSE AGREEMENT 3.3 Existing Licensed Product Agreements. Radius has entered
into certain contracts, listed on an exhibit to the Transition Services
Agreement, with Third Parties, which contracts relate solely to the Development,
Manufacture or Commercialization of any Licensed Compound or Licensed Product
(the “Existing Licensed Product Contracts”). Upon Licensee’s request, Radius
will use Diligent Efforts (subject, as applicable, to the applicable terms
thereof, including any consent of the counterparty thereto) to obtain, as
applicable, the consent of the counterparty to assign and to assign the Existing
Licensed Product Contracts to Licensee. After such assignment, Licensee will be
solely responsible for the performance of the obligations (including payment
obligations), which arise on or after the relevant assignment date, under the
Existing Licensed Product Contracts. 3.4 Transition Services Agreement. On the
Effective Date, the Parties will execute the transition services agreement in a
form substantially identical to the one attached hereto as Exhibit D (the
“Transition Services Agreement”), pursuant to which Radius will perform certain
clinical, regulatory and other activities in the interest of Licensee relating
to the Licensed Compounds, Licensed Products and, to the extent applicable,
Companion Diagnostic. Section 4. Development. 4.1 Development Plan; Amendments;
Development Responsibilities. (a) Development Plan. Except as set forth in the
Transition Services Agreement, the global Development of the Licensed Compounds
and Licensed Products, including pre-clinical Development activities, if any,
will be governed by the Development Plan. Licensee agrees to exercise
Commercially Reasonable Efforts to conduct all Development activities relating
to the Licensed Products as a monotherapy in the Major Market Countries in
accordance with the Development Plan (except for those activities for which
Radius is responsible under the Transition Services Agreement) at Licensee’s
sole cost and expense. Additionally, during the Term Licensee will continue
evaluating the opportunity to Develop Combinations, provided that Licensee shall
not be under any obligation to Develop Combinations. The outcome of such
evaluations will be shared with Radius. Licensee may not Develop, Commercialize,
or otherwise exploit any Combination Product without Radius’ prior written
consent, not to be unreasonably withheld. (b) Transition Services. The Parties
acknowledge that pursuant to the Transition Services Agreement, Radius is
responsible for performing the Services (as defined in the Transition Services
Agreement) in accordance with the Development Plan and with the Services
Schedules (as defined in the Transition Services Agreement), and the Transition
Services Agreement provides for the reimbursement by Licensee of the costs
incurred by Radius in performing such Services in accordance with the
Development Budget set forth therein. Within [*] ([*]) months after the
Effective Date of this Agreement, Licensee will provide Radius with a
Development Plan relating to the Licensed Product as a monotherapy for the
registration of the Licensed Product outside the U.S.. Licensee may amend the
Development Plan during the Term; provided that any such amendment is consistent
with the Parties’ respective Development obligations set forth in Section 4.2
and in the Transition Services Agreement with the aim at allowing the Licensed
Product to enter into the market as soon as practicable in such Major Market
Countries. The Development Plan will include overall total estimated budget
figures for the initial Development Budget as described in Section 4.1(b). The
Development Plan will include general study design parameters, specific staffing
requirements and the funding budget for each stage of clinical Development for
each Indication in the Development Plan, and will be consistent with the terms
of this Agreement. The terms of and activities set forth in the Development Plan
will at all times be designed to be in compliance with all applicable Laws and
to be conducted in accordance with professional and ethical standards customary
in the pharmaceutical industry. 13



--------------------------------------------------------------------------------



 
[exhibit101-original014.jpg]
LICENSE AGREEMENT (c) Development Budget. The Development Budget included in the
Development Plan will set forth the estimated budgeted amounts for Development
costs and expenses under the Development Plan. Within [*] ([*]) months after the
Effective Date of this Agreement, Licensee will share with Radius a Development
Budget relating to the Development Plan of Licensed Product monotherapy for the
seeking of Regulatory Approval of the Licensed Product in the Major Market
Countries outside of the United States. Licensee may amend the Development
Budget for the Major Market Countries during the Term, always with the aim at
allowing the Licensed Product to enter into the market as soon as practicable in
such Major Market Countries. Concurrently with the annual update of the
Development Plan in accordance with Section 4.2(c), Licensee also will prepare
an updated Development Budget covering the next Calendar Year and the two (2)
succeeding Calendar Quarters thereafter and a forecast of the annual development
budgets through receipt of Regulatory Approval for each Indication reflected in
such Development Budget. (d) Updates to Development Plan. Should the Development
Services be transferred to Licensee pursuant to the provisions of the Transition
Services Agreement and Radius receives notices from Eisai which indicates that
Eisai does not believe performance of the Development Plan is consistent with
the obligations to use Commercially Reasonable Efforts in Developing Licensed
Compound and/or Licensed Product in the Territory, Radius shall inform Licensee
and the Parties shall immediately meet to discuss in good faith on possible
actions or conducts that the Parties would consider to be an acceptable
remediation of such inconsistency versus Eisai’s indications and in order to
prevent any possible complaint by Eisai. 4.2 Development Efforts; Manner of
Performance; Reports. (a) Licensee Development Efforts. Without limiting the
foregoing sentence and except as set forth in the Transition Services Agreement,
Licensee will use Commercially Reasonable Efforts to seek and attempt to obtain
Regulatory Approval for Licensed Products as monotherapy in each of the Major
Market Countries. Without limiting the generality of the foregoing, and except
as set forth in the Transition Services Agreement, Licensee will use
Commercially Reasonable Efforts to execute and perform, or cause to be
performed, the Development Plan, in accordance with the timelines set forth
therein. Licensee will conduct its Development activities in good scientific
manner and in compliance with applicable Law, including Laws regarding
environmental, safety and industrial hygiene, any applicable anti-corruption or
anti-bribery laws or regulations, and Good Laboratory Practice, Good Clinical
Practice, current standards for pharmacovigilance practice, and all applicable
requirements relating to the protection of human subjects. (b) Cost and Expense.
Licensee will be responsible for the costs and expenses for all Development
activities under this Agreement in compliance with the Development Plan and
Development Budget and will keep Radius reasonably informed as to the progress
of such activities. (c) Development Reports and Updates. Licensee will, through
receipt of Regulatory Approval for each Indication reflected in the Development
Plan and with respect to its own Development activities, (i) provide to Radius
each Calendar Quarter, a written progress report that includes, as applicable,
information regarding accrual, site initiation, progress on protocol writing,
meeting requests and briefing documents, in the case of clinical or regulatory
activities, and in other cases such information as is reasonably necessary to
convey a reasonably comprehensive understanding of the status of the applicable
Development activity, (ii) annually, together with the progress report delivered
during the Calendar Quarter that includes the anniversary of the Effective Date,
Licensee shall provide Radius with a copy of the then-current Development Plan
and Development Budget and (iii) upon the request of Radius, no more than once
per Calendar Year, representatives of Licensee shall participate in a telephone
conference with Radius’ representatives to provide an oral update on and answer
Radius’ questions 14



--------------------------------------------------------------------------------



 
[exhibit101-original015.jpg]
LICENSE AGREEMENT regarding Licensee’s progress in the Development of the
Licensed Compounds and Licensed Products (including to discuss the information
in (i) and (ii) above). In addition to the foregoing, Licensee will provide
notice to Radius if Licensee elects to suspend or no longer proceed with
Developing or Commercializing any Licensed Compounds or Licensed Products for
any Indication. (d) Compliance Audits. With respect to any facility or site at
which Licensee conducts Development activities pursuant to this Agreement or the
Development Plan, Radius will have the right, at its expense, upon reasonable
written notice to Licensee (and if applicable, such Affiliate), and during
normal business hours, to inspect such site and facility and any records
relating thereto once per year, or more often with reasonable cause, to verify
Licensee’s compliance with the terms of this Agreement pertaining to Development
of the Licensed Compounds and Licensed Products pursuant to all applicable Laws,
including Good Laboratory Practices, Good Clinical Practices and current
standards for pharmacovigilance practice. Such inspection will be subject to the
confidentiality provisions set forth in Section 9. 4.3 Regulatory Submissions
and Regulatory Approvals. (a) Regulatory Responsibilities. As of the Effective
Date, except as set forth in the Transition Services Agreement, Licensee will be
responsible, at its sole cost and expense, to use its Commercially Reasonable
Efforts to seek and attempt to (i) obtain all Regulatory Approvals for the
Licensed Product in monotherapy in the Field in the Major Market Countries, (ii)
following Regulatory Approval to continue active, diligent marketing efforts
throughout the life of this Agreement, and (iii) following Regulatory Approval,
to obtain and retain any governmental approvals to manufacture and/or sell
Licensed Products for all relevant activities of Licensee and Sublicensees.
Further, for the sake of clarity, Licensee shall use Commercially Reasonable
Efforts to make commercially reasonable amounts of Licensed Products available.
(b) Transfer of Regulatory Filings. As soon as reasonably practicable after the
Effective Date, but with an effort to avoid any adverse impact on or disruption
to the activities under the Transition Services Agreement, at Licensee’s cost,
Radius will use Commercially Reasonable Efforts to transfer and assign to
Licensee Radius’s entire right, title, and interest in and to all INDs, other
Regulatory Filings, and other regulatory documentation in the Territory with
respect to all Licensed Compounds and Licensed Products, in each case, that is
in the possession and control of Radius, excluding any drug master files
maintained by Radius or a Third Party solely with respect thereto. (c) Ownership
of Regulatory Approvals. Licensee will own all regulatory submissions, including
all applications, for Regulatory Approvals for the Licensed Products in the
Field in the Territory filed after the Effective Date. (d) Pricing and
Reimbursement Approvals. Licensee will be responsible for and have the exclusive
right to seek and attempt to obtain pricing and reimbursement approvals for the
Licensed Products in the Field in the Territory, provided that Licensee will
keep Radius reasonably informed with regard to any pricing or reimbursement
approval proceedings for the Licensed Products in the Field in the Territory.
Section 5. Commercialization. 5.1 Commercialization Plan and Budget. (a)
Commercialization Plan. The Commercialization of the Licensed Products in the
Field in the Territory will be governed by the Commercialization Plan. The
Commercialization Plan will 15



--------------------------------------------------------------------------------



 
[exhibit101-original016.jpg]
LICENSE AGREEMENT be updated annually as provided in Section 5.2(c). Any updated
Commercialization Plan will include at a minimum, a situation analysis and an
overall strategy for the Commercialization of the Licensed Products in the Field
throughout the Territory (including branding, positioning, promotional
materials, market preparation, field force size, etc.), strategies for detailing
and promotion of the Licensed Products in the Territory, the Commercialization
Budget, Net Sales and market forecasts for the Territory, and an anticipated
timeline for Commercialization of the Licensed Products throughout the
Territory. The terms of and activities set forth in the Commercialization Plan
will at all times be designed to be in compliance with all applicable Laws and
to be conducted in accordance with professional and ethical standards customary
in the pharmaceutical industry. Notwithstanding the foregoing, Licensee shall be
free to reasonably update, change and modify the Commercialization Plan; such
updates, changes and modifications shall be shared with Radius. (b)
Commercialization Budget. The Commercialization Budget included in any updated
Commercialization Plan will be a written budget setting forth the budgeted
amounts for costs with respect to activities set forth in the Commercialization
Plan during the then-current Calendar Year and the two (2) succeeding Calendar
Quarters thereafter, broken down by Calendar Quarter. Such Commercialization
Budget also will include a breakout of costs by functional area or category (and
may set forth budgets for Commercialization activities in the Territory on a
regional basis, rather than a country-by-country basis, defining the regions in
a manner consistent with Licensee’s internal procedures). Notwithstanding the
foregoing, Licensee shall be free to reasonably update, change and modify the
Commercialization Budget and will keep Radius reasonably informed as to such
updates, changes and modifications. 5.2 Commercialization Efforts; Manner of
Performance; Reports. (a) Commercialization Efforts. Licensee will use
Commercially Reasonable Efforts to Commercialize Licensed Products in the
Territory in each of the Major Market Countries. Without limiting the generality
of the foregoing, Licensee will use Commercially Reasonable Efforts to execute
and to perform, or cause to be performed, the Commercialization Plan. (b) Cost
and Expense. Licensee will be responsible, at its sole cost and expense, for all
Commercialization activities under this Agreement or the Commercialization Plan
and will keep Radius reasonably informed as to the progress of such activities.
(c) Commercialization Reports. During the Term and following the First
Commercial Sale of a Licensed Product, Licensee will provide to Radius (i)
annually, a copy of the then- current Commercialization Plan and
Commercialization Budget and (ii) upon the request of Radius no more than once
per Calendar Year, representatives of Licensee will provide an oral update on
Licensee’s progress in the Commercialization of the Licensed Compounds and
Licensed Products. Further, Licensee will provide notice to Radius if Licensee
elects to suspend or no longer proceed with Commercializing any Licensed
Compounds or Licensed Products. Section 6. Manufacturing. 6.1 Except to the
extent otherwise provided in the Transition Services Agreement, Licensee will be
solely responsible, at its cost and expense, for Manufacturing and supplying the
requirements for the Development and Commercialization of the Licensed Compounds
and Licensed Products in the Territory. Section 7. Licensee Payments. 16



--------------------------------------------------------------------------------



 
[exhibit101-original017.jpg]
LICENSE AGREEMENT 7.1 Initial License Fee. Licensee will pay to Radius within
[*] ([*]) days after the Effective Date a one-time payment of thirty million US
dollars (US$30,000,000). Such payment will be non- refundable and non-creditable
and not subject to set-off. 7.2 Milestone Payments. (a) As set forth in the
following table, Licensee will make the following payments (the “Milestone
Payments”) to Radius upon achievement of each of the milestone events set forth
in the tables below (the “Milestone Events”) by Licensee or its Affiliates or
Sublicensees. Each Milestone Payment will be payable by Licensee to Radius
within [*] ([*]) days after the achievement of the corresponding Milestone
Event. Such payments will be non-refundable and non-creditable and not subject
to set-off (except as provided in Section 11.9). Development and
Commercialization Milestones No. Development Milestone Event Milestone Payment 1
[*] [*] 2 [*] [*] 3 [*] [*] If, [*], then (i) Milestone Payment 2 set forth
above will become payable [*], and (ii) Milestone Payment 3 set forth above will
become payable upon [*]. If, [*], then (i) Milestone Payment No. 2 set forth
above will be [*] and will become payable upon [*], and (ii) Milestone Payment
No. 3 set forth above will be [*] and will become payable upon [*]. Sales
Milestones Sales Milestone Event Milestone Payment Total Net Sales of Licensed
Products in the Territory in a Calendar [*] Year equal to or greater than [*]
Total Net Sales of Licensed Products in the Territory in a Calendar [*] Year
equal to or greater than [*] Total Net Sales of Licensed Products in the
Territory in a Calendar [*] Year equal to or greater than [*] Total Net Sales of
Licensed Products in the Territory in a Calendar [*] Year equal to or greater
than [*] Total Net Sales of Licensed Products in the Territory in a Calendar [*]
Year equal to or greater than [*] 17



--------------------------------------------------------------------------------



 
[exhibit101-original018.jpg]
LICENSE AGREEMENT (b) Each of the Milestone Payments will be payable only once
upon the first achievement of the corresponding Milestone Event, regardless of
the number of Licensed Products that achieve such Milestone Event or the number
of times the Milestone Event is achieved. (c) Multiple Total Net Sales Milestone
Payments as set forth above shall be payable by Licensee in a given Calendar
Year in the event two (2) or more Net Sales Milestones Events are achieved in
the same Calendar Year. By way of example, [*] 7.3 Royalties. (a) Royalties.
Licensee will pay to Radius royalties at the graduated royalty rates specified
in the following table with respect to the aggregate annual Net Sales of all
Licensed Products in the Territory in a Calendar Year: Aggregate Annual
Worldwide Net Sales of All Licensed Products in a Calendar Year Royalty Rate
Portion of aggregate Annual Net Sales up to and including [*] [*] Portion of
aggregate Annual Net Sales greater than [*] up to and including [*] [*] Portion
of aggregate Annual Net Sales greater than [*] up to and including [*] [*]
Portion of aggregate Annual Net Sales by Licensee, its Affiliates and
Sublicensees greater than [*] [*] The applicable royalty rate will be calculated
as provided in this Section 7.3(a) by reference to the aggregate annual
worldwide Net Sales of all Licensed Products. [*]. (b) Royalty Term. The
royalties due under Section 7.3(a) will be payable on Net Sales from the First
Commercial Sale of a particular Licensed Product until the latest of, on a
country-by-country basis, [*]. (c) Royalty Reductions. (i) U.S. Sales. If
royalties are payable under this Section 7.3 on Net Sales of a particular
Licensed Product for use in the United States after the expiration of all U.S.
Radius Patent Rights (including any applicable patent term extension) claiming
the use, sale, offer for sale or importation of such Licensed Product, then the
royalties payable on Net Sales of such Licensed Product for use in the United
States will be calculated as set forth in Section 7.3(a), provided that the
portion of the royalties payable on Net Sales of such Licensed Product for use
in the United States will be reduced, subject to Section 7.3(c)(iv), by [*]
([*]) (the “U.S. Know-How Step-Down Rate”) after the date of expiration of all
such U.S. Radius Patent Rights. For clarity, there will be no reduction on
royalties payable on Net Sales of Licensed Products for use in any country or
region in the Territory other than in the United States. (ii) Reduction for
Generic Competition. Subject to Section 7.3(c)(iv), on a Licensed
Product-by-Licensed Product and country-by-country basis, upon the First
Commercial Sale of any Generic Product, as from the first Calendar Quarter this
Section 7.3(c)(ii) applies, the applicable royalty 18



--------------------------------------------------------------------------------



 
[exhibit101-original019.jpg]
LICENSE AGREEMENT rates for annual Net Sales of such Licensed Product otherwise
due in such country pursuant to Section 7.3(a): (1) for all countries of the
Territory excluding US - will be reduced by [*] ([*]) (the “Generic Step-Down
Rate”); (2) for US, will be reduced to [*] ([*]) of the amount for US under
Section 7.3(a); provided, however, that the royalties payable on Net Sales for a
Licensed Product in the United States shall not be reduced by more than [*]
([*]) in the aggregate pursuant to Sections 7.3(c)(i) and 7.3(c)(ii) with
respect to the amount originally due under Section 7.3(a), unless in case of
Loss of Market Exclusivity occurs in United States. (For the sake of clarity,
further to the event set forth under Section 7.3(c)(i) above, the royalty due
for the US to Radius under Section 7.3(a) will be reduced by [*]; upon the First
Commercial Sale of any Generic Product in the US the royalty due for the US will
be further reduced so that the total royalty due for the US will be [*] of the
amount due for the US under Section 7.3(a)). Additionally, in the event of Loss
of Market Exclusivity with respect to a Licensed Product in a country, as from
the first Calendar Quarter this Section 7.3(c)(ii) applies the applicable
royalty rates for annual Net Sales of such Licensed Product otherwise due in
such country pursuant to Section 7.3(a) will be reduced by [*]. (iii) Third
Party Payments. Without prejudice to Section 7.3(c)(iv), on a Licensed
Product-by-Licensed Product and country-by-country basis, in the event that
Licensee determines in good faith that patents controlled by a Third Party would
be infringed by the manufacturing, use or sale of such Licensed Product in such
country under this Agreement, Licensee may credit any amounts due to such Third
Party in such country against the royalties due and payable by Licensee to
Radius on the Net Sales for such Licensed Product in such Calendar Quarter in
such country. (iv) Cumulative Reductions Floor. On a Licensed
Product-by-Licensed Product and country-by-country basis, in no event will the
royalties otherwise due to Radius for any Licensed Product in a Calendar Quarter
in a given country during the royalty term for such Licensed Product be reduced
by more than [*] ([*]) of the amount that would otherwise be due in such
Calendar Quarter for such Licensed Product in such country but for the
reductions set forth in Section 7.3(c)(i), Section 7.3(c)(ii), or Section
7.3(c)(iii). [*]. (d) Only One Royalty. Only one royalty will be due with
respect to the sale of the same unit of Licensed Product. Only one royalty will
be due hereunder on the sale of a Licensed Product even if the manufacture, use,
sale, offer for sale or importation of such Licensed Product infringes more than
one claim of the Radius Patent Rights. (e) No Other Deductions. Without
prejudice to Section 7.5(e), there will be no other deductions or reductions to
any royalties payable to Radius hereunder, except to the extent provided by
Section 7.3(c). All royalty payments will be non-refundable and non-creditable
and not subject to set-off (except as provided in Section 11.9). (f) Products
Containing the Licensed Compound. Should, during the Term, any product
containing the Licensed Compound which does not fall within the definition of
Generic Product but which has received Regulatory Approval for the same
indication(s) as the Licensed Product, lawfully enter the market in a given
country(ies) of the Territory (and without infringing any of the Radius Patent
Rights), the Parties shall promptly meet in order to discuss in good faith how
to cope with this new scenario with the aim at preserving the commercial
viability of the Licensed Product in the concerned country(ies). 7.4 Duke
License Agreement and Eisai License Agreement Payments. For clarity, except for
what is expressly provided for hereunder, Radius will be solely responsible for
any and all payments, including all royalty and milestone payments provided for
in the Duke License Agreement and Eisai License Agreement. 7.5 Payment Terms. 19



--------------------------------------------------------------------------------



 
[exhibit101-original020.jpg]
LICENSE AGREEMENT (a) Manner of Payment. All payments to be made by Licensee to
Radius hereunder will be made in United States dollars by wire transfer to such
bank account as Radius may designate. Licensee shall promptly establish and
consistently employ a system of specific nomenclature and type designations for
Licensed Products to permit identification and segregation of various types
where necessary, and shall require Sublicensees to use the same nomenclature and
type designations. (b) Reports and Royalty Payments. For as long as royalties
are due under Section 7.3(a), Licensee will furnish to Radius (i) within [*]
days after the end of each Calendar Quarter, a written report, showing the
amount of Net Sales of Licensed Products and royalty due for such Calendar
Quarter. Royalty payments for each Calendar Quarter will be due within [*] ([*])
days following the end of the relevant Calendar Quarter. The report will
include, at a minimum, the following information for the applicable Calendar
Quarter, each listed by product and by country of sale: (i) the number of units
of Licensed Products sold by Licensee and its Affiliates and Sublicensees on
which royalties are owed to Radius hereunder; (ii) the gross amount received for
such sales; (iii) deductions (a) taken from Net Sales as specified in the
definition thereof and (b) made pursuant to Section 7.5(e); (iv) Net Sales; (v)
the royalties and Milestone Payments owed to Radius, listed by category; and
(vi) the computations for any applicable currency conversions pursuant to
Section 7.5(d). All such reports will be treated as Confidential Information of
Licensee. (c) Records and Audits. Licensee will keep, and will cause each of its
Affiliates and Sublicensees, as applicable, to keep adequate books and records
of accounting for the purpose of calculating all amounts due to Radius
hereunder. For the [*] ([*]) years following the end of the Calendar Year to
which each will pertain, such books and records of accounting (including those
of Licensee’s Affiliates and Sublicensees, as applicable) will be kept at each
of their principal place of business and will be open for inspection at
reasonable times and upon reasonable notice by an independent certified
accountant selected by Radius, and which is reasonably acceptable to Licensee,
for the sole purpose of inspecting the amounts due to Radius under this
Agreement. In no event will such inspections be conducted hereunder more
frequently than once every [*] ([*]) months. Such accountant must have executed
and delivered to Licensee and its Affiliates and Sublicensees, as applicable, a
confidentiality agreement as reasonably requested by Licensee, which will
include provisions limiting such accountant’s disclosure to Radius to only the
consolidated results and basis for such results of such inspection. The results
of such inspection, if any, will be binding on both Parties. Any underpayments
will be paid by Licensee within [*] ([*]) days of notification of the results of
such inspection. Any overpayments will be fully creditable against amounts
payable in subsequent payment periods. Radius will pay for such inspections,
except that in the event there is any upward adjustment in amounts payable for
any Calendar Year shown by such inspection of more than [*] ([*]) of the amount
paid, Licensee will reimburse Radius for any reasonable out-of-pocket costs of
such accountant. Any underpayments or overpayments under this Section 7.5(c)
will be subject to the currency exchange provisions set forth in Section 7.5(d)
as applied to the Calendar Quarter during which the payment obligations giving
rise to such underpayment or overpayment were incurred by Licensee. (d) Currency
Exchange. With respect to Net Sales invoiced in United States dollars, the Net
Sales and the amounts due to Radius hereunder will be expressed in United States
dollars. With respect to Net Sales invoiced in a currency other than United
States dollars, the Net Sales will be expressed in the domestic currency of the
entity making the sale, together with the United States dollars equivalent,
calculated based on standard methodologies employed by Licensee for
consolidation purposes for the Calendar Quarter for which remittance is made for
royalties. For purposes of calculating Net Sales as set forth in Section 7.3(a),
the aggregate Net Sales with respect to each Calendar Quarter within a Calendar
Year will be calculated based on the currency exchange rates for the Calendar
Quarter in which such Net Sales occurred, in a manner consistent with the
exchange rate procedures set forth in the immediately preceding sentence. 20



--------------------------------------------------------------------------------



 
[exhibit101-original021.jpg]
LICENSE AGREEMENT (e) Taxes. (i) If Licensee is required by the Law of any
jurisdiction to deduct, or withhold any tax from any sum payable to Radius
according to Sections 7.1.-7.3 above, such deduction or withholding of any tax
will be deducted by Licensee as required by Law from such sum payable and shall
be paid by Licensee to the proper tax authority. Official receipts indicating
proof of payment of any withholding taxes shall be secured by Licensee and made
available to Radius upon request. (ii) If, as a result of a Withholding Action
by Licensee (including any assignee or successor), withholding is required by
applicable Law and the amount of such withholding exceeds the amount of
withholding that would have been required if Licensee had not committed the
Withholding Action, then Licensee shall pay an additional amount to Radius such
that, after withholding from the payment contemplated by this Agreement and such
additional amount, Radius receives the same amount as it would have received
from Licensee absent such Withholding Action by Licensee. If as a result of a
Withholding Action by Radius (including any assignee or successor) the amount of
withholding under the Law of the applicable jurisdiction exceeds the amount of
such withholding that would have been required in the absence of such
Withholding Action by Radius, Licensee shall not be required to pay any
additional amount to Radius and any additional amount shall be paid to the
proper tax authority according to Section 7.5(e)(i). A “Withholding Action” is
defined as (a) a permitted assignment or sublicense of this Agreement (in whole
or in part) by a Party to an Affiliate or a Third Party or the exercise by a
Party of its rights under this Agreement (in whole or in part) through an
Affiliate, or (b) a redomiciliation or change of tax residency of a Party. (iii)
If, as a result of a change in Law after the Effective Date, any withholding or
deduction of tax is imposed on any payment made by Licensee to Radius (other
than as contemplated by Section 7.5(e)(ii)), Licensee shall pay additional
amounts to Radius, such that, after giving effect to the tax withholding, Radius
receives the payment net of the tax withholding plus [*] (“Additional Payment”).
In order to receive the Additional Payment, Radius shall provide reasonable
evidence to Licensee that Radius is unable to use the relevant amount to obtain
double taxation relief by crediting it from its own corporation tax liability.
Should Radius be able to partially or fully recover any amounts withheld or
deducted that caused the Additional Payment, then the Additional Payment shall
be reduced accordingly. (iv) The Parties will cooperate with each other in
seeking exemption or reduction in the deduction or withholding of any tax under
any double taxation or other similar treaty or agreement in force and in seeking
to receive a refund of any withholding tax or to claim a foreign tax credit. If
permitted and based on Licensee’s reasonable interpretation of German (and any
other applicable) Law in consultation with Radius, and taking into account that
Radius agrees to provide any documents relating to a claim for the benefits of
the bilateral income tax treaty between the United States and Germany, including
with respect to the 0% tax rate for “royalties”, Licensee shall not withhold on
any payments made to Radius pursuant to this Agreement. (v) In addition, the
Parties will cooperate in accordance with applicable Laws to minimize indirect
taxes (such as value added tax, sales tax, consumption tax and other similar
taxes) in connection with this Agreement. (f) Blocked Payments. In the event
that, by reason of applicable Law in any country, it becomes impossible or
illegal for Licensee to transfer, or have transferred on its behalf, payments
owed to Radius hereunder, Licensee will promptly notify Radius of the conditions
preventing such transfer and such payments will be deposited in local currency
in the relevant country to the credit of Radius in a recognized banking
institution designated by Radius or, if none is designated by Radius within a
period 21



--------------------------------------------------------------------------------



 
[exhibit101-original022.jpg]
LICENSE AGREEMENT of [*] ([*]) days, in a recognized banking institution
selected by Licensee, as the case may be, and identified in a written notice
given to Radius. (g) Interest Due. Licensee will pay Radius interest on any
payments that are not paid on or before the date such payments are due under
this Agreement at a rate of [*] calculated on the total number of days payment
is delinquent. 7.6 Mutual Convenience. The royalty and other payment obligations
set forth hereunder have been agreed to by the Parties for the purpose of
reflecting and advancing their mutual convenience, including the ease of
calculating and paying royalties and other amounts to Radius. Licensee hereby
stipulates to the fairness and reasonableness of such royalty and other payments
obligations and covenants not to allege or assert, nor to allow any of its
Sublicensees or Affiliates to allege or assert, nor further to cause or support
any other Third Parties to allege or assert, that any such royalty or other
payments obligations are unenforceable or illegal in any way. Section 8. Patent
Prosecution, Infringement and Extensions, Trademarks. 8.1 Prosecution and
Maintenance. (a) The Prosecution and maintenance of all Duke Patent Rights shall
be governed by Exhibit F and the Prosecution and maintenance of all Eisai
Patents, Joint Patents, Radius-Invented Patents and Licensee-Invented Patents
shall be governed by Exhibit G. The provisions in this Section 8.1 shall
supplement Exhibit F and Exhibit G. (b) For so long as Licensee Prosecutes the
patents and patent applications within the Radius Patent Rights pursuant to
Exhibit F and Exhibit G, Radius shall promptly cooperate with Licensee’s
reasonable requests for data, affidavits, and other information and assistance.
Any reasonable and documented out-of-pocket costs and expenses incurred by
Radius in connection with such requests shall be shared equally between the
Parties; provided, however, that any expenses incurred in connection with such
requests shall be shared equally between the Parties until [*]; provided that
upon and following [*], Licensee shall bear [*]. (c) For so long as Licensee
Prosecutes the patents and patent applications within the Radius Patent Rights
and Licensee-Invented Patents pursuant to Exhibit F and Exhibit G, any
reasonable and documented out-of-pocket costs incurred by Radius only in
connection with the review of, and comments on, papers relating to the
Prosecution of such patents and patent applications within the Radius Patent
Rights and Licensee-Invented Patents that are provided by Licensee to Radius in
accordance with Clause 1.2 of Exhibit F and Clauses 1.8 and 1.10 of Exhibit G
shall be shared equally between the Parties; provided, however, that any
expenses incurred in connection with such review and comments shall be shared
equally between the Parties until [*] and that upon and following [*], Licensee
shall bear [*]; and provided, further, that Licensee’s obligation to bear such
costs shall be limited to [*]. (d) For so long as Licensee Prosecutes the
patents and patent applications within the Radius Patent Rights and
Licensee-Invented Patents, Licensee will have final decision-making authority
with respect to the Prosecution of the patents and patent applications within
the Radius Patent Rights and Licensee-Invented Patents that it Prosecutes in
accordance with Exhibit F and Exhibit G; provided, however, that Licensee may
not use such final decision-making authority in a manner inconsistent with the
Duke License Agreement or the Eisai License Agreement. (e) In no event will any
of the patents and patent applications within the Radius Patent Rights and
Licensee-Invented Patents be permitted to lapse or be abandoned in any country
without Radius 22



--------------------------------------------------------------------------------



 
[exhibit101-original023.jpg]
LICENSE AGREEMENT first being given an opportunity to assume full responsibility
for the continued Prosecution of such patents or patent applications. Licensee
will provide Radius with written notice of any decision not to continue the
Prosecution of any patent application or patent within the Radius Patent Rights
or the Licensee-Invented Patents in any country at least [*] ([*]) days prior to
any filing deadline or pending lapse or abandonment thereof. Any such patent
application(s) and patent(s) will remain a “Radius Patent Right” hereunder. (f)
Patent Extensions; Orange Book Listings; Patent Certifications. (i) Patent Term
Extension. If elections with respect to obtaining patent term extension or
supplemental protection certificates or their equivalents in any country with
respect to any Licensed Product becomes available, upon Regulatory Approval or
otherwise, as between the Parties and subject to Exhibits F and G, Licensee will
have the first right in accordance to file and maintain any such patent term
extension or supplemental protection certificates or their equivalent for the
Radius Patent Rights. (ii) Data Exclusivity and Orange Book Listings. With
respect to data exclusivity periods (such as those periods listed in the Orange
Book (including any available pediatric extensions) or periods under national
implementations of Article 10.1(a)(iii) of Directive 2001/EC/83, and all
equivalents in any country), [*], in consultation with [*], will seek and
maintain all such data exclusivity periods that may be available for any of the
Licensed Products. [*] will determine which Radius Patent Rights and
Licensee-Invented Patents, if any, will be listed in the Orange Book or any
similar patent listing in any country with respect to the Licensed Products.
(iii) Notification of Patent Certification. Each Party will notify and provide
the other with copies of any allegations of alleged patent invalidity,
unenforceability or non-infringement of a Radius Patent Right and
Licensee-Invented Patents pursuant to a Paragraph IV Patent Certification by a
Third Party filing an Abbreviated New Drug Application, an application under
§505(b)(2) of the United States Federal Food, Drug, and Cosmetic Act (as amended
or any replacement thereof), or any other similar patent certification by a
Third Party, and any foreign equivalent thereof. (g) CREATE Act. Notwithstanding
anything to the contrary in this Agreement, each Party will have the right to
invoke the Cooperative Research and Technology Enhancement Act of 2004, 35
U.S.C. § 103(c)(2)-(c)(3) (the “CREATE Act”) when exercising its rights under
this Agreement, but only with the prior written consent of the other Party in
its sole discretion. In the event that a Party intends to invoke the CREATE Act,
once agreed to by the other Party as required by the preceding sentence, it will
notify the other Party and the other Party will cooperate and coordinate its
activities with such Party with respect to any filings or other activities in
support thereof. The Parties acknowledge and agree that this Agreement is a
“joint research agreement” as defined in the CREATE Act. (h) Cooperation. Each
Party will reasonably cooperate with the other Party in the Prosecution of the
Radius Patent Rights. Such cooperation includes promptly executing all
documents, or requiring inventors, subcontractors, employees and consultants and
agents of such Party and its Affiliates, and for Licensee, Sublicensees, to
execute all documents, as reasonable and appropriate so as to enable the
Prosecution of any such Radius Patent Rights in any country. Furthermore,
promptly at Licensee’s request, Radius shall (i) fully cooperate, and, to the
extent needed, cause its Affiliates and use Diligent Efforts to have Eisai and
Duke fully cooperate, with Licensee’s reasonable requests that Radius (or Eisai
or Duke) execute and deliver documents, and do filings and take other actions in
the future in order for Licensee to carry out the purposes of the Agreement,
such cooperation not to be unreasonably denied or delayed, and (ii) fully
cooperate, and, to the extent needed, cause its Affiliates and use Diligent
Efforts to have Eisai and Duke fully cooperate, with all reasonable requests of
Licensee in order for Licensee to record the license hereby granted by Radius to
Licensee under the Radius Patent Rights promptly 23



--------------------------------------------------------------------------------



 
[exhibit101-original024.jpg]
LICENSE AGREEMENT following execution, and Radius shall do so by executing
(including, where needed, notarization and legalization) and delivering such
instruments, and/or taking such other actions, or by using Diligent Efforts to
have Eisai and Duke execute (including, where needed, notarization and
legalization) and deliver such instruments, and/or take such other actions, at
Licensee’s sole expense, as reasonably requested by Licensee for purposes of
such recordal. 8.2 Enforcement and Defense. (a) The enforcement and defense of
all Duke Patent Rights shall be governed by Exhibit F and the enforcement and
defense of all Eisai Patents, Joint Patents, Radius-Invented Patents and
Licensee-Invented Patents shall be governed by Exhibit G. The provisions in this
Section 8.2 supplement Exhibit F and Exhibit G. (b) Subject to the provisions of
Exhibit F and Exhibit G, in case of an actual or suspected infringement of any
Radius Patent Right and/or any Licensee-Invented Patent, or in case the validity
or enforceability of any Radius Patent Right and/or any Licensee-Invented Patent
is challenged in any action or proceeding (other than any interferences,
oppositions, reissue proceedings or reexaminations) or Radius or Licensee
receives a notice of Paragraph IV Patent Certification as described in Section
8.1(f)(iii), if Licensee elects not to settle, defend or bring any action for
infringement within [*] ([*]) months after becoming aware of such suspected
infringement or action or proceeding (and in all events at least [*] ([*]) days
before the end of the applicable Hatch-Waxman Time Period, as defined below),
then, subject to the provisions in Exhibit F and Exhibit G, Radius may defend or
bring such action at its own expense, in its own name and entirely under its own
direction and control, subject to the following: Licensee will reasonably assist
Radius in any action or proceeding being defended or prosecuted if so requested,
and will join such action or proceeding if requested by Radius. Licensee will
have the right to participate in any such action or proceeding with its own
counsel at its own expense. For purposes of this Agreement, “Hatch- Waxman Time
Period” means the applicable period of time during which a patent holder or
licensee has the right to file an infringement suit to maintain certain rights
and privileges upon receipt of Paragraph IV Patent Certification by a Third
Party filing an Abbreviated New Drug Application or an application under §
505(b)(2) of the United States Food, Drug, and Cosmetic Act (as amended), or any
other similar patent certification by a Third Party, or any foreign equivalent
thereof. (c) Withdrawal. If either Party brings an action or proceeding under
this Section 8.2 and subsequently ceases to pursue or withdraws from such action
or proceeding, it will promptly notify the other Party and the other Party may
substitute itself for the withdrawing Party under the terms of this Section 8.2.
8.3 Patent Marking. Licensee will mark, and will cause all of its Affiliates and
Sublicensees to mark, Licensed Products with all Radius Patent Rights in
accordance with applicable Law, which marking obligation will continue for as
long as required under applicable Law. 8.4 Trademarks. Licensee shall have the
right to select the trademark(s) and/or logo(s) under which to Commercialize
Licensed Products in the Field in the Territory. Licensee shall be responsible
for the registration, maintenance and defense of such trademarks used in
connection with the Commercialization of any Licensed Product in the Field in
the Territory, as well as all expenses associated therewith. Section 9.
Confidential Information and Publicity. 9.1 Confidentiality. 24



--------------------------------------------------------------------------------



 
[exhibit101-original025.jpg]
LICENSE AGREEMENT (a) Confidential Information. Except as expressly provided
herein, each of the Parties agrees that, for itself and its Affiliates, and
during the Term and for a period of [*] ([*]) years thereafter, a Party and its
Affiliates (the “Receiving Party”) receiving Confidential Information of the
other Party or its Affiliates (the “Disclosing Party”) will (i) not disclose
such Confidential Information to any Third Party without the prior written
consent of the Disclosing Party, except for disclosures expressly permitted
below, and (ii) not use such Confidential Information for any purpose except
those licensed or otherwise authorized or permitted by this Agreement. (b)
Exceptions. The obligations in Section 9.1(a) will not apply with respect to any
portion of the Confidential Information that the Receiving Party can show by
competent proof: (i) is publicly disclosed by the Disclosing Party, either
before or after it is disclosed to the Receiving Party hereunder; (ii) was
lawfully known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party; (iii) is subsequently disclosed to the
Receiving Party or any of its Affiliates by a Third Party lawfully in possession
thereof and without any obligation to keep it confidential or any restriction on
its use; (iv) is published by a Third Party or otherwise becomes publicly
available or enters the public domain, either before or after it is disclosed to
the Receiving Party; or (v) has been independently developed by employees or
contractors of the Receiving Party or any of its Affiliates without the aid,
application or use of Confidential Information of the Disclosing Party. (c)
Authorized Disclosures. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances: (i)
subject to Section 9.2, by either Party in order to comply with applicable Laws
(including any securities Laws or regulation or rules of a securities exchange)
or with a legal or administrative proceeding; (ii) by either Party, in
connection with prosecuting or defending litigation, making regulatory filings,
and Prosecuting Radius Patent Rights in accordance with Section 8; (iii) by
Licensee, to its Affiliates, potential and future Sublicensees, permitted
acquirers or assignees under Section 12.1, subcontractors, investment bankers,
investors, lenders, and their and each of Licensee and its Affiliates’
respective directors, employees, contractors, agents, attorneys and other
professional advisors; and (iv) by Radius, to its Affiliates, permitted
acquirers or assignees under Section 12.1, subcontractors, investment bankers,
investors (including royalty purchasers), lenders, and their and each of Radius
and its Affiliates’ respective directors, employees, contractors, agents,
attorneys and other professional advisors; provided that (A) with respect to
Section 9.1(c)(i) or 9.1(c)(ii), where reasonably possible and to the extent
permitted by any applicable Law, the Receiving Party will notify the Disclosing
Party of the Receiving Party’s intent to make any disclosure pursuant thereto
sufficiently prior 25



--------------------------------------------------------------------------------



 
[exhibit101-original026.jpg]
LICENSE AGREEMENT to making such disclosure so as to allow the Disclosing Party
adequate time to take whatever action it may deem appropriate to protect the
confidentiality of the information to be disclosed, and (B) with respect to
Sections 9.1(c)(iii) and 9.1(c)(iv), each of those named people and entities
must be bound prior to disclosure by confidentiality and non-use restrictions or
obligations at least as restrictive as those contained in this Section 9 (other
than investment bankers, investors and lenders, who must be bound prior to
disclosure by commercially reasonable obligations of confidentiality). Further,
with respect to Section 9.1(c)(i), in the event either Party intends to make a
disclosure pursuant thereto, to the extent permitted by applicable Law, the
other Party will have a reasonable time period to review and comment on the
proposed disclosure or filing that relates to this Agreement (including the
right to request redaction of material terms to the extent permitted by any
applicable Laws), and the Party intending to make such disclosure will consider
in good faith any reasonable comments thereon provided by the other Party. 9.2
Terms of this Agreement; Publicity. (a) Terms of this Agreement. The Parties
agree that the terms of this Agreement will be treated as Confidential
Information of both Parties, and thus may be disclosed only as permitted by this
Section 9. (b) Restrictions. No Party to this Agreement will originate any
publicity, news release or other public announcement, written or oral, relating
to this Agreement, the transactions contemplated hereby or the terms hereof, or
the existence of any arrangement between the Parties, without the prior written
consent of the other Party, such consent not to be unreasonably withheld,
delayed, or conditioned, whether named in such publicity, news release or other
public announcement or not, except as required by applicable Laws. (c) Review.
In the event either Party (the “Issuing Party”) desires to issue any publicity,
new release or other public announcement relating to this Agreement or the
transactions contemplated hereby or the terms hereof, the Issuing Party will
provide the other Party (the “Reviewing Party”) with a copy of the proposed
release, announcement or statement (the “Release”). The Issuing Party will
specify with each such Release, taking into account the urgency of the matter
being disclosed, a reasonable period of time within which the Reviewing Party
may provide any comments on such Release and if the Reviewing Party fails to
provide any comments during the response period called for by the Issuing Party,
the Reviewing Party will be deemed to have consented to the issuance of such
Release; provided, however, that as it relates to the disclosure of the results
of any clinical trial conducted by Licensee or any health or safety matter
related to a Licensed Product, Radius acknowledges that announcements may need
to be made on extremely short notice, and although Licensee will endeavor to
provide Radius adequate time for such a review, Licensee will be free to make
necessary public disclosures as promptly as it deems necessary and appropriate.
If the Reviewing Party provides any comments, the Parties will consult on such
Release and work in good faith to prepare a mutually acceptable Release. If the
Reviewing Party does not provide its consent, not to be unreasonably withheld,
conditioned or delayed, to the issuance of the Release, the Issuing Party will
not issue the Release except as required by Law or as otherwise expressly set
forth herein. Each Party may subsequently publicly disclose any information
previously contained in any Release so consented to. If either Party concludes
that a copy of this Agreement must be filed with the United States Securities
and Exchange Commission or similar regulatory agency in a country other than the
United States, at least [*] ([*]) days in advance of any such filing such Party
will provide the other Party with a copy of this Agreement showing any
provisions hereof as to which the Party proposes to request confidential
treatment, will provide the other Party with an opportunity to comment on any
such proposed redactions and to suggest additional redactions, and will take
such Party’s reasonable and timely comments into consideration before filing the
Agreement. 26



--------------------------------------------------------------------------------



 
[exhibit101-original027.jpg]
LICENSE AGREEMENT (d) Press Release Regarding Execution of the Agreement. The
Parties agree to issue the joint press release in Exhibit E promptly following
the Effective Date. (e) Publication of Clinical Data. Unless otherwise required
by any applicable Law, each Party agrees that it shall not publish or present to
the public the results of non-clinical scientific studies or clinical trials
related to the Licensed Product without the opportunity for prior review by the
other Party. If a Party (the “Publishing Party”) wishes to publish or to present
to the public such results, then it shall provide the other Party (the
“Non-Publishing Party”) the opportunity to review any of the Publishing Party’s
proposed abstracts, manuscripts or presentations (including verbal
presentations) which relate to the Licensed Product at least [*] ([*]) days
prior to its intended submission for publication and agrees, upon request, not
to submit any such abstract or manuscript for publication until the other Party
is given a reasonable period of time to secure patent protection for any
material in such publication which it believes to be patentable. Both Parties
understand that a reasonable commercial strategy may require delay of
publication of information or filing of patent applications. The Parties agree
to review and consider delay of publication and filing of patent applications
under certain circumstances. Neither Party shall have the right to publish or
present to the public Confidential Information of the other Party, except as
permitted under Section 9. Nothing contained in this Section 9.2(e) shall
prohibit the inclusion of the results of non-clinical scientific studies or
clinical trials related to the Licensed Product necessary for a patent
application. 9.3 Relationship to the Confidentiality Agreement. This Agreement
supersedes the Confidentiality Agreement, provided that all “Confidential
Information” disclosed or received by the parties thereunder will be deemed
“Confidential Information” hereunder and will be subject to the terms and
conditions of this Agreement. 9.4 Use of Name. Licensee shall, and shall require
its Affiliates to, refrain from using and to require Sublicensees to refrain
from using the name, mark, logo, image or any adaption thereof of Duke or its
employees in publicity or advertising without the prior written approval of
Duke. Reports in scientific literature and presentations of joint research and
development work are not publicity. Notwithstanding this provision, without
prior written approval of Duke, Licensee and Sublicensees may state publicly
that Licensed Products were developed by Licensee based upon an invention(s)
developed at Duke University and/or that the Duke Patent Rights were licensed
from Duke University. However, in no event, shall Licensee or Sublicensee
represent, either directly or indirectly, that any Licensed Product is a product
of Duke. For purposes of this Section 9.4 only, “Licensed Product” means any
product that contains the Licensed Compound and, but for this Agreement,
comprises an infringement (including contributory or inducement), of an issued
or unexpired claim contained in the Duke Patent Rights in the country in which
any such product or product is made, used, imported, offered for sale or sold.
Section 10. Warranties; Limitations of Liability; Indemnification and
Disclaimers. 10.1 Radius Representations and Warranties. Radius covenants,
represents and warrants to Licensee that as of the Effective Date: (a) Radius is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized, and it has full right and authority to
enter into this Agreement and to grant the licenses and other rights to Licensee
as herein described. (b) Radius Controls the Radius Patent Rights and the Radius
Know-How and has full right and authority to grant the licenses and rights under
the Radius Patent Rights and the Radius Know- How to Licensee as provided for
hereunder. 27



--------------------------------------------------------------------------------



 
[exhibit101-original028.jpg]
LICENSE AGREEMENT (c) This Agreement has been duly authorized by all requisite
corporate action, and when executed and delivered will become a valid and
binding contract of Radius enforceable against Radius in accordance with its
terms. (d) The execution, delivery and performance of this Agreement does not
conflict with any other agreement, contract, instrument or understanding, oral
or written, to which Radius is a party, or by which it is bound, nor will it
violate any applicable Laws. (e) All necessary consents, approvals and
authorizations of all Governmental Authorities and other Persons required to be
obtained by Radius in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder have been obtained.
(f) Attached hereto as Exhibit C is a complete and accurate list of all patent
rights owned or in-licensed by Radius or any of its Affiliates that the
manufacture, use, sale, offer for sale or importation of the Licensed Compounds
or any Licensed Product would infringe. All patent rights listed on Exhibit C
are Radius Patent Rights hereunder. To Radius’s Knowledge, no Third Party action
or proceeding has been commenced or threatened in writing, alleging that any of
the issued claims included in the Radius Patent Rights are invalid or
unenforceable. (g) No lien on or security interest exists in, upon, and to the
Radius Patent Rights and Radius Know How and it will not, nor will it permit any
of its Affiliates to, directly or indirectly, create, assume or suffer to exist
any lien on or security interest in all or any portion of the Radius Patent
Rights and/or Radius Know How for so long and during the period that this
Agreement remains in full force and effect or that the Radius Patent Rights and
the Radius Know How remain subject to the license to Licensee. (h) To Radius’s
Knowledge, all information and data that exists as of the Effective Date that is
material to the Development, Manufacture or Commercialization of Licensed
Compounds or Licensed Products and is in the possession or control of Radius or
its Affiliates as of the Effective Date has been included in the electronic data
room made available to Licensee by Radius prior to the Effective Date, and such
information or data contained in such data room is true and correct (subject to
any redactions to such information or data) in all material respects as well as
the information delivered to Licensee upon Licensee’s request is true and
correct in all material respects as of the date such requests for information
were made by Licensee. 10.2 Licensee Representations and Warranties. Licensee
covenants, represents and warrants to Radius that as of the Effective Date: (a)
Licensee is duly organized, validly existing and in good standing under the laws
of the state or jurisdiction in which it is organized, and it has full right and
authority to enter into this Agreement and to accept the rights and licenses
granted as herein described. (b) This Agreement has been duly authorized by all
requisite corporate action, and when executed and delivered will become a valid
and binding contract of Licensee enforceable against Licensee in accordance with
its terms. (c) The execution, delivery and performance of this Agreement does
not conflict with any other agreement, contract, instrument or understanding,
oral or written, to which Licensee is a party, or by which it is bound, nor will
it violate any applicable Laws. 28



--------------------------------------------------------------------------------



 
[exhibit101-original029.jpg]
LICENSE AGREEMENT (d) All necessary consents, approvals and authorizations of
all Governmental Authorities and other Persons required to be obtained by
Licensee in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained. 10.3 Ethical
Business Practices. (a) Either Party agrees to conduct its own activities
contemplated herein in a manner which is consistent with both applicable Laws
and good business ethics. In the performance of this Agreement either Party and
its Affiliates and its and their employees and agents (i) will not offer to
make, make, promise, authorize or accept any payment or giving anything of
value, including, without limitation, bribes, either directly or indirectly to
any public official, Regulatory Authority or anyone else for the purpose of
influencing, inducing or rewarding any act, omission or decision in order to
secure an improper advantage, or obtain or retain business and (ii) will comply
with all applicable anti-corruption and anti- bribery Laws. Either Party will
notify the other Party immediately upon becoming aware of any breach of its
obligations under this Section. Either Party warrants to the other Party that
none of its or its Affiliates’ officer, director, partner, owner, principal,
employee or agent is an official or employee of a governmental agency or
instrumentality or a government owned company in a position to influence action
or a decision regarding its activities contemplated in this Agreement. (b) In
the event that either Party has reason to believe that a breach of this Section
10.3 by the other Party or its Affiliates has occurred or may occur, either
Party is entitled to audit the other Party and its Affiliates, which will fully
cooperate in connection with any such audit. (c) Either Party will promptly
notify the other Party in the event of any government investigation or inquiry
related to compliance with applicable anti-corruption and anti-bribery Laws in
connection with this Agreement and will allow the other Party to participate to
the extent permitted by any applicable Law. (d) Either Party expressly
understands and agrees that any breach of this Section 10.3 is considered a
material breach of this Agreement entitling the other Party to terminate this
Agreement in accordance with Section 11.2. 10.4 Disclaimer. (a) EXCEPT AS
EXPRESSLY SET FORTH HEREIN, NEITHER RADIUS NOR LICENSEE MAKES ANY REPRESENTATION
OR WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO ANY RADIUS
PATENT RIGHTS OR RADIUS KNOW-HOW, ANY LICENSED COMPOUNDS, OR ANY LICENSED
PRODUCTS, INCLUDING ANY WARRANTIES OF VALIDITY OR ENFORCEABILITY OF ANY PATENTS,
TITLE, QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, PERFORMANCE
OR NONINFRINGEMENT OF ANY THIRD PARTY PATENTS OR OTHER INTELLECTUAL PROPERTY
RIGHTS. (b) Licensee acknowledges that Duke makes no representations or
warranties that any claim within the Duke Patent Rights is or will be held
valid, patentable or enforceable, or that the manufacture, importation, use,
offer for sale, sale or other distribution of any Licensed Products will not
infringe upon any patent or other rights. Additionally, Licensee acknowledges
that DUKE MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND ASSUMES NO
RESPONSIBILITIES WHATEVER WITH RESPECT TO DESIGN, DEVELOPMENT, 29



--------------------------------------------------------------------------------



 
[exhibit101-original030.jpg]
LICENSE AGREEMENT MANUFACTURE, USE, SALE OR OTHER DISPOSITION BY LICENSEE OR
SUBLICENSEES OF LICENSED PRODUCTS. LICENSEE AND SUBLICENSEES ASSUME THE ENTIRE
RISK AS TO PERFORMANCE OF LICENSED PRODUCTS. (c) Without prejudice to Section
10.8 which applies as between Radius and Licensee, Licensee acknowledges that
EISAI SHALL NOT BE LIABLE TO LICENSEE FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY,
OR INCIDENTAL DAMAGES ARISING FROM ANY CLAIM RELATING TO EISAI IP, WHETHER SUCH
CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF AN
AUTHORIZED REPRESENTATIVE OF LICENSEE IS ADVISED OF THE POSSIBILITY OR
LIKELIHOOD OF SAME. 10.5 Performance by Affiliates and Subcontractors. Each
Party will have the right to utilize the services of its Affiliates or Third
Party subcontractors in connection with the performance of the activities for
which it is responsible under this Agreement, including with respect to
Licensee, the Development Plan or the Commercialization Plan; provided, however,
that such Party will remain responsible under this Agreement for the performance
and compliance of such Affiliates and Third Party subcontractors. The Party
utilizing such subcontractors also will ensure that such Affiliate or Third
Party is subject to obligations protecting and limiting use and disclosure of
Confidential Information, the Licensed Compounds, Licensed Products, patent
rights and Know-How at least to the same extent as set forth under this
Agreement. 10.6 Indemnification. (a) Licensee Indemnity. Licensee hereby agrees
to indemnify, defend and hold Radius and its Affiliates, and their respective
employees, directors, agents and consultants, and their respective successors,
heirs and assigns and representatives (“Radius Indemnitees”) harmless from and
against all claims, liability, threatened claims, damages, expenses (including
reasonable attorneys’ fees), suits, proceedings, losses or judgments, whether
for money or equitable relief, of any kind, including but not limited to death,
personal injury, illness, product liability or property damage or the failure to
comply with applicable Law (collectively, “Losses”), arising from any Third
Party claim due to (i) the Development, Commercialization (including promotion,
advertising, offering for sale, sale or other disposition), transfer,
importation or exportation, Manufacture, labeling, handling or storage, or use
of, or exposure to, any Licensed Compound or Licensed Products by or for
Licensee or any of its Affiliates, Sublicensees, subcontractors, agents and
consultants or any other person; or (ii) any material breach of any obligation,
representation or warranty of Licensee hereunder; or (iii) Licensee’s (or its
Affiliates’ and Sublicensees’) negligence, recklessness or willful misconduct;
or (iv) the use or practice by Licensee of any invention related to the Duke
Patent Rights (but without prejudice to Licensee right under Section
7.3(c)(iii), to the extent applicable), except, in each case, to the extent that
such Losses arise from (A) infringement or misappropriation of patent or other
intellectual property rights or know-how by any Radius Indemnitees, (B) the
negligence, recklessness or willful misconduct of any Radius Indemnitees, or (C)
any material breach of any obligation, representation or warranty of Radius
hereunder; or (D) to the extent the Losses are indemnifiable by Radius under
Section 10.6(b). (b) Radius Indemnity. Radius hereby agrees to indemnify, defend
and hold Licensee, its Affiliates and Sublicensees, and their respective
employees, directors, agents and consultants, and their respective successors,
heirs and assigns and representatives (“Licensee Indemnitees”) harmless from and
against all Losses arising from any Third Party claim due to (i) the
Development, transfer, importation or exportation, Manufacture, labeling,
handling or storage, or use of, or exposure to, any Licensed Compounds or
Licensed Products by or for Radius or any of its Affiliates, sublicensees
(excluding Licensee), subcontractors, agents and consultants; or (ii) any
material breach of any obligation, representation or warranty of Radius
hereunder; or (iii) Radius’s (or its Affiliates’ and sublicensees’) negligence,
recklessness or willful misconduct, except , in each case, to the extent that
such Losses arise 30



--------------------------------------------------------------------------------



 
[exhibit101-original031.jpg]
LICENSE AGREEMENT from (A) infringement or misappropriation of patent or other
intellectual property rights or know-how by any Licensee Indemnitees, (B) the
negligence, recklessness or willful misconduct of any Licensee Indemnitees, or
(C) any material breach of any obligation, representation or warranty of
Licensee hereunder; or (D) to the extent the Losses are indemnifiable by
Licensee under Section 10.6(a). (c) Indemnification Procedure. A claim to which
indemnification applies under Section 10.6(a) or Section 10.6(b) will be
referred to herein as a “Claim”. If any Person (each, an “Indemnitee”) intends
to claim indemnification under this Section 10.6, the Indemnitee will notify the
other Party (the “Indemnitor”) in writing promptly upon becoming aware of any
claim that may be a Claim (it being understood and agreed, however, that the
failure by an Indemnitee to give such notice will not relieve the Indemnitor of
its indemnification obligation under this Agreement except and only to the
extent that the Indemnitor is actually prejudiced as a result of such failure to
give notice). Subject to Section 11.9, the Indemnitor will have the right to
assume and control the defense of such Claim at its own expense with counsel
selected by the Indemnitor and reasonably acceptable to the Indemnitee. The
Indemnitee or its licensor (in the case of Radius) will have the right to
participate and to retain its own counsel, with the fees and expenses to be paid
by the Indemnitee, if representation of such Indemnitee by the counsel retained
by the Indemnitor would be inappropriate due to actual or potential differing
interests between such Indemnitee and any other party represented by such
counsel in such proceedings. If the Indemnitor does not assume the defense of
such Claim as aforesaid, the Indemnitee, at Indemnitor’s expense, may defend
such Claim but will have no obligation to do so. The Indemnitee will not settle
or compromise any Claim without the prior written consent of the Indemnitor, and
the Indemnitor will not settle or compromise any Claim in any manner which would
have an adverse effect on the Indemnitee’s interests, or otherwise create an
obligation or admission of liability for Indemnitee without the prior written
consent of the Indemnitee, which consent, in each case, will not be unreasonably
withheld. The Indemnitee will reasonably cooperate with the Indemnitor at the
Indemnitor’s expense and will make available to the Indemnitor all pertinent
information under the control of the Indemnitee, which information will be
subject to Section 9. 10.7 Insurance. During the Term and for at least [*] ([*])
years thereafter, Licensee will maintain at its sole cost and expense, an
adequate liability insurance or self-insurance program (including product
liability insurance) to protect against potential liabilities and risk arising
out of activities to be performed under this Agreement and upon such terms
(including coverages, deductible limits and self-insured retentions) as are
customary in the pharmaceutical industry for the activities to be conducted by
Licensee under this Agreement. The coverage limits set forth herein will not
create any limitation on Licensee’s liability to Radius under this Agreement.
Additionally, Licensee shall specify Duke as an additional insured in its above
coverage for all product liability claims with respect to any Licensed Products
manufactured, used, sold, licensed or otherwise distributed by or on behalf of
Licensee. 10.8 Limitation of Liability. EXCEPT IN CASE OF FRAUD, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT AND INDEMNIFICATION UNDER SECTIONS 10.6(a) and
10.6(b) ABOVE AND INDEMNIFICATION UNDER SECTION 2.2 OF EXHIBIT F, NO PARTY WILL
BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES. Section 11. Term, Termination and Survival. 11.1 Term.
This Agreement will commence as of the Effective Date and, unless sooner
terminated in accordance with the terms hereof or by mutual written agreement of
the Parties, will continue on a country-by-country and Licensed
Product-by-Licensed Product basis until the end of the period during which
royalties are due hereunder on Net Sales of such Licensed Product in such
country (the “Term”). Upon the end of such period for such Licensed Product in
such country, the license grant contained in 31



--------------------------------------------------------------------------------



 
[exhibit101-original032.jpg]
LICENSE AGREEMENT Section 2.1 will become perpetual, irrevocable,
non-terminable, royalty free and fully paid up with respect to such Licensed
Product in such country. 11.2 Termination for Material Breach. Either Party will
have the right to terminate this Agreement upon delivery of written notice to
the other Party in the event of any material breach in the performance by such
other Party of any term or condition under this Agreement, provided that such
termination will not be effective if such breach has been cured within [*] ([*])
days after written notice thereof is given by the terminating Party to such
other Party specifying the nature of the alleged breach.. 11.3 Bankruptcy. To
the extent permitted by Law, upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors (a
“Bankruptcy Event”) by either Party, Radius, in the case of a Bankruptcy Event
by Licensee, or Licensee, in the case of a Bankruptcy Event by Radius, may
terminate this Agreement; provided, however, that, in the case of any
involuntary bankruptcy proceeding, such right to terminate will only become
effective if the subject Party consents to the involuntary bankruptcy or such
proceeding is not dismissed within [*] ([*]) days after the filing thereof. Each
Party will retain and may fully exercise all of its rights and elections under
the U.S. Bankruptcy Code and foreign equivalents, including that upon
commencement of a bankruptcy proceeding by or against such Party undergoing a
bankruptcy proceeding (the “Affected Party”) under the U.S. Bankruptcy Code or
foreign equivalents, the non-Affected Party will be entitled to complete
duplicates of or complete access to, as such non-Affected Party deems
appropriate, any Know-How and patent and other intellectual property rights and
all embodiments hereof licensed or to be transferred to such non-Affected Party
hereunder by the Affected Party. Such Know-How, rights and embodiments will be
promptly delivered to the non-Affected Party (a) upon any such commencement of a
bankruptcy proceeding and upon written request thereof by the non- Affected
Party, unless the Affected Party elects to continue to perform all of its
obligations under this Agreement, or (b) if not delivered under the foregoing
clause (a), upon the rejection of this Agreement by or on behalf of the Affected
Party upon written request therefore by the non-Affected Party. This Section
11.3 is without prejudice to any rights the non-Affected Party may have arising
under the U.S. Bankruptcy Code, foreign equivalents or other Law. Without
prejudice to the foregoing, notwithstanding anything to the contrary in this
Agreement or otherwise, the Parties agree that in the event that this Agreement
is terminated or rejected by a Party or its receiver or trustee under applicable
bankruptcy laws due to such Party’s Bankruptcy Event, then all rights and
licenses granted under or pursuant to this Agreement by such Party to the other
Party are, and shall otherwise be deemed to be, for purposes of Section 365(n)
of the United States Bankruptcy Code and any similar law or regulation in any
other country, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the United States Bankruptcy Code. The Parties agree that
all intellectual property rights licensed hereunder, including without
limitation, any patents or patent applications of or Controlled by a Party in
any country covered by the license grants under this Agreement, are part of the
“intellectual property” as defined under Section 101(35A) of the United States
Bankruptcy Code subject to the protections afforded the non- terminating Party
under the Section 365(n) of the United States Bankruptcy Code, and any similar
law or regulation in any other country. 11.4 Termination by Radius for
Cessation. Radius shall have the right to terminate this Agreement if, no
Development, Manufacture or Commercialization activity, in each case to the
extent to be performed by Licensee hereunder, is conducted by Licensee, its
Affiliates or Sublicensees [*], and such cessation is not due to any action by
any Regulatory Authority that prevents, limits or otherwise adversely affects
any such Development, Manufacture or Commercialization activity, including for
safety or CMC issues. 11.5 Termination by Radius for Patent Challenge. 32



--------------------------------------------------------------------------------



 
[exhibit101-original033.jpg]
LICENSE AGREEMENT (a) Radius will have the right to terminate this Agreement in
full upon written notice to Licensee in the event that Licensee or any of its
Affiliates or Sublicensees directly or indirectly asserts a Patent Challenge;
provided that with respect to any such Patent Challenge by any non-Affiliate
Sublicensee, Radius will not have the right to terminate this Agreement under
this Section 11.5 if Licensee (i) causes such Patent Challenge to be terminated
or dismissed or (ii) terminates such Sublicensee’s sublicense to the Radius
Patent Rights being challenged by the Sublicensee, in each case within [*] ([*])
days of Radius’s notice to Licensee under this Section 11.5. In the event
Licensee or any of its Affiliates intends to assert a Patent Challenge in any
forum, not less than [*] ([*]) days prior to making any such assertion, Licensee
will provide to Radius a complete written disclosure of each basis known to
Licensee and its Affiliates for such assertion. (b) Licensee acknowledges and
agrees that this Section 11.5 is reasonable, valid and necessary for the
adequate protection of Radius’s interest in and to the Radius Patent Rights, and
that Radius would not have granted to Licensee the licenses under those Radius
Patent Rights, without this Section 11.5. Radius will have the right, at any
time in its sole discretion, to strike this Section 11.5 (or any portion
thereof) from this Agreement, and Radius will have no liability whatsoever as a
result of the presence or absence of this Section 11.5 (or any struck portion
thereof). 11.6 Discretionary Termination by Licensee. Licensee will have the
right to terminate this Agreement in full or on a country-by-country basis at
its discretion for any reason by delivering written notice to Radius, such
termination to be effective [*] days ([*]) days following the date of such
notice, provided that (a) any such termination will not be effective before [*];
and (b) Licensee has paid to Radius all Milestone Payments and royalties due and
payable up to the effective date of termination. 11.7 Effect of Termination.
Upon termination of this Agreement pursuant to Section 11.2, 11.3, 11.4, 11.5 or
11.6: (a) Except as may otherwise be agreed in writing by the Parties, Licensee
will be responsible at its own expense for an orderly wind-down, in accordance
with accepted pharmaceutical industry norms and ethical practices, of any then
on-going Clinical Studies hereunder for which it has responsibility. (b) Should
Licensee or any of its Affiliates or Sublicensees have any inventory of any
Licensed Product, each of them will have [*] [*]) months thereafter in which to,
at Radius’s sole discretion, either (i) dispose of such inventory (subject to
the payment to Radius of any royalties or other amounts due hereunder thereon)
or (ii) transfer such inventory to Radius at Licensee’s cost. (c) All licenses
and other rights granted by Radius to Licensee hereunder will terminate and such
licenses and other rights will revert to Radius, and Licensee and its Affiliates
and Sublicensees will have no further rights to use any Radius Patent Rights or
Radius Know-How (except as expressly set forth in Sections 11.7(a) and 11.7(b)).
Each Party will promptly return to the other Party (or as directed by such other
Party destroy and certify to such other Party in writing as to such destruction)
all of such other Party’s Confidential Information and any materials, Licensed
Compound and Licensed Products provided by or on behalf of such other Party
hereunder that are in such Party’s (or its Affiliates’ or in the case of
Licensee’s Sublicensees’) possession or control, save that such Party will have
the right to retain (A) one (1) copy of intangible Confidential Information of
such other Party for legal purposes, and (B) any of the foregoing under which
such Party retains any license or other right hereunder. Subject to Sections
11.7(a) and 11.7(b), Licensee and its Affiliates and Sublicensees will not
continue to Develop, Manufacture or Commercialize any Licensed Compounds or
Licensed Products. 33



--------------------------------------------------------------------------------



 
[exhibit101-original034.jpg]
LICENSE AGREEMENT (d) All Regulatory Approvals, Regulatory Filings, regulatory
documents and regulatory communications owned (in whole or in part) or otherwise
controlled by Licensee and its Affiliates and Sublicensees concerning any
Licensed Compounds and Licensed Products will be assigned to Radius, and
Licensee will provide to Radius one (1) copy of the foregoing and all documents
contained in or referenced in any such items, together with the raw and
summarized data for any Clinical Studies (and where reasonably available,
electronic copies thereof). In the event of failure to obtain assignment,
Licensee hereby consents and grants to Radius the right to access and reference
(without any further action required on the part of Licensee, whose
authorization to file this consent with any Regulatory Authority is hereby
granted) any such item. (e) At Radius’s election, Licensee will use reasonable
efforts to assign to Radius or its designee all then-existing Manufacturing
contracts with Third Party contract manufacturers in connection with the
Manufacture of any Licensed Compounds and Licensed Products. After such
assignment, Radius will be solely responsible for the performance of the
obligations under such Manufacturing contracts. (f) Licensee will grant (without
any further action required on the part of Licensee) to Radius and its
Affiliates a worldwide, perpetual and irrevocable, nontransferable (except in
connection with a permitted assignment of this Agreement in accordance with
Section 12.1), royalty-free and fully paid-up, license, with the right to grant
sublicenses through multiple tiers, in the Territory on an exclusive (even as to
Licensee) basis, under all Reversion IP that (x) is owned or in-licensed by
Licensee (or any of its Affiliates or Sublicensees), to the extent permissible
under the relevant in-license agreement, as of the date of notice of
termination, (y) is actually being used to Develop, Manufacture or Commercialize
the Licensed Compound or any Licensed Products as of the date of notice of
termination, and (z) only to the extent necessary to Develop, Manufacture and
Commercialize, and for the sole purpose of Developing, Manufacturing, and
Commercializing, in each case, the Licensed Compound or any Licensed Products
(along with other active ingredients in any Licensed Products); in all cases in
the Territory and in the Field. At Radius’s written request, the Parties will
enter into commercially reasonable Prosecution and enforcement and defense terms
for the Reversion IP in a form substantially similar to the terms contained
herein for the benefit of Licensee. For purposes hereof, “Reversion IP” means
any patent rights or Know- How owned or in-licensed by Licensee or any of its
Affiliates or Sublicensees that specifically claim or cover the Licensed
Compound or any Licensed Products, or their method of manufacture or use. (g)
Upon Radius’s request, Licensee agrees to discuss in good faith and reasonably
cooperate with Radius with respect to the assignment and transfer to Radius of
Licensee’s and its Affiliates’ right, title and interest in and to any
agreements between Licensee or any of its Affiliates and Third Parties that
relate solely to the Development, Manufacture or Commercialization of any
Licensed Compound or Licensed Product (including any Third Party licenses or
sublicenses) and for any such agreement that does not relate solely to the
Development, Manufacture or Commercialization of Licensed Compounds or Licensed
Products, the assignment (or license, if applicable) to Radius of only such
portions of such agreements relating thereto. (h) Only in case this Agreement is
terminated by Radius for (i) Licensee’s breach of this Agreement pursuant to
Section 11.2 or (ii) Licensee’s Patent Challenge pursuant to Section 11.5,
Licensee will assign (or, if applicable, will cause its Affiliates or
Sublicensees to assign) to Radius all of Licensee’s (and such Affiliates’ or
Sublicensees’) worldwide right, title and interest in and to any registered or
unregistered trademarks or internet domain names that are specific to and solely
used for any Licensed Products (it being understood that the foregoing will not
include any trademarks or internet domain names that contain the corporate or
business name(s) of Licensee or any of its Affiliates or Sublicensees). 34



--------------------------------------------------------------------------------



 
[exhibit101-original035.jpg]
LICENSE AGREEMENT 11.8 Survival. In addition to the termination consequences set
forth in Section 11.7, the following provisions will survive expiration or
termination of this Agreement for any reason: Sections 2.2 (mutatis mutandis
with respect to licenses granted to Radius under Section 11.7(f)), 7.6, 10.3,
10.6, 11.1 (last sentence, in the case of expiration of this Agreement) and 11.3
(excluding the first sentence thereof), this Section 11.8, the last sentence of
Section 2.2(b), and all of Section 1, Section 9 and Section 12. Expiration or
termination of this Agreement for any reason will not relieve the Parties of any
liability or obligation which accrued hereunder prior to the effective date of
such termination or expiration, nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity, with respect
to any breach of this Agreement nor prejudice either Party’s right to obtain
performance of any obligation. All other rights and obligations will terminate
upon termination or expiration of this Agreement. 11.9 Right to Set-off.
Notwithstanding anything to the contrary in this Agreement (other than the last
sentence of Section 7.1), each Party has the right at all times to retain and
set off against all amounts due and owing to the other Party, as determined in a
final judgment or award, any damages or awards recovered by such Party for any
Losses incurred by such Party. Section 12. General Provisions. 12.1 Assignment.
(a) This Agreement may not be assigned by either Party, nor may either Party
delegate its obligations or otherwise transfer licenses or other rights created
by this Agreement, except as expressly permitted hereunder or otherwise without
the prior written consent of the other Party, which consent will not be
unreasonably withheld, delayed or conditioned; provided that without consent
either Party may assign this Agreement in its entirety to an Affiliate, or in
connection with a Change of Control of the assigning Party. Each Party will
provide prompt written notice to the other Party of any such permitted
assignment. (b) Notwithstanding anything to the contrary in Section 12.1(a) or
elsewhere in this Agreement, Radius may sell, transfer or assign its rights to
any Third Party to receive payments under Section 7, and Radius may disclose
Confidential Information of Licensee to one or more Third Party(ies) in
connection with any such assignment to enable the Third Party(ies) to evaluate
and monitor any such purchase, transfer or assignment, provided that such Third
Party(ies) are subject to confidentiality obligations consistent with those set
forth in Section 9. Radius will provide prompt written notice to Licensee of any
such sale, transfer or assignment of its rights to any Third Party to receive
payments under Section 7, provided however that in no event Licensee shall be
obligated to make a payment to any Third Party if such payment may be in
violation of any applicable Law. (c) Any attempted assignment, delegation or
transfer in violation of this Section 12.1 will be void ab initio. Any permitted
assignee will assume all assigned obligations of its assignor under this
Agreement. The terms and conditions of this Agreement will inure to the benefit
of, and be binding upon, the legal representatives, successors and permitted
assigns of the Parties. 12.2 Severability. If any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby, unless the
absence of the invalidated provision(s) adversely affects the substantive rights
of the Parties. The Parties will in such an instance use their reasonable
commercial efforts to replace the invalid, illegal or unenforceable provision(s)
with valid, legal and enforceable provision(s) which, insofar as practical,
implement the purposes of this Agreement. 35



--------------------------------------------------------------------------------



 
[exhibit101-original036.jpg]
LICENSE AGREEMENT 12.3 Cumulative Remedies. All rights and remedies of the
Parties hereunder will be cumulative and in addition to all other rights and
remedies provided hereunder or available by agreement, at Law or otherwise. 12.4
Amendment; Waiver. This Agreement may not be modified, amended or rescinded, in
whole or part, except by a written instrument signed by the Parties; provided
that any unilateral undertaking or waiver made by one Party in favor of the
other will be enforceable if undertaken in a writing signed by the Party to be
charged with the undertaking or waiver. No delay or omission by either Party
hereto in exercising any right or power occurring upon any noncompliance or
default by the other Party with respect to any of the terms of this Agreement
will impair any such right or power or be construed to be a waiver thereof. A
waiver by either of the Parties of any of the covenants, conditions or
agreements to be performed by the other will not be construed to be a waiver of
any succeeding breach thereof or of any other covenant, condition or agreement
herein contained. 12.5 Notices. Except as otherwise provided herein, all notices
under this Agreement will be sent by certified mail or by overnight courier
service, postage prepaid, to the following addresses of the respective Parties:
If to Licensee, to: Berlin-Chemie AG Glienicker Weg 125, 12849 Berlin Attention:
President of the Board of Director With a required copy to: Berlin-Chemie AG
Glienicker Weg 125, 12849 Berlin Attention: Head of Legal Department If to
Radius, to: Radius Pharmaceuticals, Inc. 950 Winter Street Waltham, MA 02451
Attention: Secretary With a required copy to: Goodwin Procter LLP 100 Northern
Avenue Boston, MA 02210 Attention: Sarah A. Solomon or to such address as each
Party may hereafter designate by notice to the other Party. A notice will be
deemed to have been given on the date it is received by all required recipients
for the noticed Party. 12.6 Applicable Law. This Agreement will be governed by
and construed in accordance with the laws of the State of New York, without
regard to its conflicts of law provisions; provided that any dispute relating to
the scope, validity, enforceability or infringement of any patent rights will be
governed by, and construed and enforced in accordance with, the substantive laws
of the jurisdiction in which such patent rights apply. Each Party agrees to
submit to the exclusive jurisdiction of the United States District Court and
state courts located in New York, New York with respect to any claim, suit or
action in law or equity arising in any way out of this Agreement or the subject
matter hereof. 12.7 Relationship of the Parties. Each Party is an independent
contractor under this Agreement. Nothing contained herein is intended or is to
be construed so as to constitute Radius and Licensee as partners, agents or
joint venturers. Except as set forth herein with respect to Duke or Eisai or
their Affiliates, neither Party will have any express or implied right or
authority to assume or create any obligations on 36



--------------------------------------------------------------------------------



 
[exhibit101-original037.jpg]
LICENSE AGREEMENT behalf of or in the name of the other Party or to bind the
other Party to any contract, agreement or undertaking with any Third Party.
There are no express or implied third party beneficiaries hereunder (except for
Licensee Indemnitees other than Licensee and Radius Indemnitees other than
Radius for purposes of Sections 10.6(a) or 10.6(b), as applicable). 12.8 Entire
Agreement. This Agreement (along with the Exhibits), and the Transition Services
Agreement, contains the entire understanding of the Parties with respect to the
subject matter hereof and supersedes and replaces any and all previous
arrangements and understandings, including the Confidentiality Agreement,
whether oral or written, between the Parties with respect to the subject matter
hereof. 12.9 Headings. The captions to the several Sections hereof are not a
part of this Agreement, but are merely guides or labels to assist in locating
and reading the several Sections hereof. 12.10 Waiver of Rule of Construction.
Each Party has had the opportunity to consult with counsel in connection with
the review, drafting and negotiation of this Agreement. Accordingly, the rule of
construction that any ambiguity in this Agreement will be construed against the
drafting Party will not apply. 12.11 Interpretation. Whenever any provision of
this Agreement uses the term “including” (or “includes”), such term will be
deemed to mean “including without limitation” (or “includes without
limitations”). “Herein,” “hereby,” “hereunder,” “hereof” and other equivalent
words refer to this Agreement as an entirety and not solely to the particular
portion of this Agreement in which any such word is used. The term “or” means
“and/or” hereunder. All definitions set forth herein will be deemed applicable
whether the words defined are used herein in the singular or the plural. Unless
otherwise provided, all references to Sections and Exhibits in this Agreement
are to Sections and Exhibits of this Agreement. References to any Sections
include Sections and subsections that are part of the related Section (e.g., a
section numbered “Section 2.2” would be part of “Section 2”, and references to
“Section 2.2” would also refer to material contained in the subsection described
as “Section 2.2(a)”). 12.12 Counterparts; Facsimiles. This Agreement may be
executed in one (1) or more counterparts, each of which will be deemed an
original and all of which together will constitute one and the same instrument.
Facsimile or PDF execution (including electronic signature) and delivery of this
Agreement by either Party will constitute a legal, valid and binding execution
and delivery of this Agreement by such Party. [Remainder of this Page
Intentionally Left Blank] 37



--------------------------------------------------------------------------------



 
[exhibit101-original038.jpg]
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.
RADIUS PHARMACEUTICALS, INC. By: /s/ Kelly Martin (Signature) Name: Kelly Martin
Title: Chief Executive Officer BERLIN-CHEMIE AG By: /s/ Pio Mei (Signature)
Name: Pio Mei Title: Member of Executive Board By: /s/ Attilio Sebastio
(Signature) Name: Attilio Sebastio Title: Member of Executive Board



--------------------------------------------------------------------------------



 
[exhibit101-original039.jpg]
LICENSE AGREEMENT SCHEDULE 1.53 Backup Compounds 1902 genus: 1902 Selection Case
genus:



--------------------------------------------------------------------------------



 
[exhibit101-original040.jpg]
LICENSE AGREEMENT 1902 lead compounds:



--------------------------------------------------------------------------------



 
[exhibit101-original041.jpg]
LICENSE AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101-original042.jpg]
LICENSE AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101-original043.jpg]
LICENSE AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101-original044.jpg]
LICENSE AGREEMENT SCHEDULE 1.82 Structural Analog 1. A compound represented by
the following formula (I); wherein f g’ f’ g’ Z represents a bond, a C1-C4
alkylene group or –CR ’R -CH2-O- wherein R and R independently represent a C1-C6
alkyl group; -T-NRaRb represents -NRaRb, , or ; A represents a 5- to 14-membered
heteroarylene group which may have one or more substituents or a C6-C14 arylene
group which may have one or more substituents; c c Y represents a C1-C4 alkylene
group or –CH2-NR - wherein R represents a C1-C6 alkyl group which may have a
substituent; ring G is a ring or a fused ring system selected from the group
consisting of;



--------------------------------------------------------------------------------



 
[exhibit101-original045.jpg]
LICENSE AGREEMENT , , , , , , , , , , , , , , , , , , , , , , , , , , , , , and
; wherein each Rh is independently selected from hydrogen or CH3; Rg is
hydrogen, C1-C3 alkyl, C1-C3 fluoroalkyl, CN, fluorine, chlorine or bromine; and
each Re is independently selected from hydrogen, halogen, OH, O(CO)R,
O(CO)NR1R2, OPO3, OSO3,O(SO2)NR1R2, or wherein two adjacent Re together form: ,
, , or ; wherein each R3 is hydrogen, C1-C12 acyl, or C1-C12 acyloxy; and each
R4 is independently hydrogen, C1- C3 alkyl, fluorine or chlorine;



--------------------------------------------------------------------------------



 
[exhibit101-original046.jpg]
LICENSE AGREEMENT R’ represents 1 to 4 substituents independently selected from
a hydrogen and a C1-C6 alkoxy group; a partial structure in formula (I)
represented by the following formula: or R’’ represents a hydroxyl group that
may be further protected by a protecting group or a C1-C6 alkoxy group which may
have a substituent; U and V are each independently selected from CRa’ or N; each
Ra’ is independently selected from: H, C1-C3 alkyl, C1-C3 fluoroalkyl, phenyl
(optionally substituted with



--------------------------------------------------------------------------------



 
[exhibit101-original047.jpg]
LICENSE AGREEMENT 1-3 groups selected from fluorine, chlorine, C1-C3 alkyl, CN,
OC1-C3 alkyl, OH), OH, OC1-3alkyl, CN, fluorine, or chlorine; and Ra and Rb are
the same as or different from each other and each represents a hydrogen atom, a
C1- C6 alkyl group which may have one or more substituents, or a C3-C8
cycloalkyl group which may have one or more substituents, or when Ra and Rb are
bonded together, they may form, together with the nitrogen atom that is adjacent
to a Ra and Rb, a 4- to 10-membered single ring which may have one or more
substituents; and L represents a single bond, or a salt thereof.



--------------------------------------------------------------------------------



 
[exhibit101-original048.jpg]
EXHIBIT A-1 INITIAL DEVELOPMENT PLAN [*]



--------------------------------------------------------------------------------



 
[exhibit101-original049.jpg]
EXHIBIT B LICENSED COMPOUND Elacestrant (RAD1901)



--------------------------------------------------------------------------------



 
[exhibit101-original050.jpg]
EXHIBIT C-1 DUKE PATENT RIGHTS Application Filing Patent Issue Type Country
Title Appl. Type Status Ownership No. Date No. Date 1901 DUKE Patent United
Method of 61/971,627 3-28- Provisional Expired -- -- Duke States Treating 2017
University Cancer Using Selective Estrogen Receptor Modulators Patent United
Method of 14/512,061 10-10- Non- Issued 9421264 8- Duke States Treating 2014
Provisional 23- University Cancer 2016 Using Selective Estrogen Receptor
Modulators Patent United Method of 62/129,379 3-6-2015 Provisional Expired -- --
Duke States Treating University Cancer Using Selective Estrogen Receptor
Modulators Patent PCT Method of PCT/US2015/ 3-28- PCT Expired -- -- Duke
Treating 023216 2015 University Cancer Using Selective Estrogen Receptor
Modulators Patent United Method of 15/214,187 7-19- Non- Issued 10071066 9- Duke
States Treating 2016 Provisional 11- University Cancer 2018 Using Selective
Estrogen Receptor Modulators Patent United Method of 15/129,197 26-Sep- Non-
Issued 10420734 24- Duke States Treating 16 Provisional Sep- University NP
Cancer 19 Using Selective Estrogen Receptor Modulators



--------------------------------------------------------------------------------



 
[exhibit101-original051.jpg]
LICENSE AGREEMENT Application Filing Patent Issue Type Country Title Appl. Type
Status Ownership No. Date No. Date 1901 DUKE Patent Canada Method of 2943611
3-28- CA NP Pending -- -- Duke Treating 2015 University Cancer National Using
Entry Selective 9-22- Estrogen 2016 Receptor Modulators Patent Europe Method of
15769394.6 3-28- EP NP Published -- -- Duke Treating 2015 University Cancer
National Using Entry Selective 10- Estrogen 27/2016 Receptor Modulators Patent
Europe Method of Proposed Proposed EP Div Proposed -- -- Duke DIV Treating
University Cancer Using Selective Estrogen Receptor Modulators Patent United
Method of 16/041,416 20-Jul- Non- Abandoned -- -- Duke States Treating 18
Provisional University CON 2 Cancer Using Selective Estrogen Receptor Modulators
Patent United Method of 16/549,828 23-Aug- Non- Published -- -- Duke States
Treating 19 Provisional University CON 3 Cancer Using Selective Estrogen
Receptor Modulators Patent United Method of 16/721,329 19-Dec- Non- Published --
-- Duke States Treating 19 Provisional University CON 4 Cancer Using Selective
Estrogen Receptor Modulators



--------------------------------------------------------------------------------



 
[exhibit101-original052.jpg]
LICENSE AGREEMENT EXHIBIT C-2 EISAI PATENT RIGHTS Filing Appl. Issue Type
Country Title Application No. Status Patent No. Ownership Date Type Date 1901
EISAI COM Patent Australia Selective 2003292625 25- Nat'l Issued 2003292625 20-
Eisai R&D Estrogen Dec- Phase Nov- Management Receptor 03 of 08 Co., Ltd.
Modulator PCT Patent Canada Selective 2512000 25- Nat'l Issued 2512000 9- Eisai
R&D Estrogen Dec- Phase Aug- Management Receptor 03 of 11 Co., Ltd. Modulator
PCT Patent Europe Selective 03782904.1 25- Nat'l Issued 1577288 23- Eisai R&D
Estrogen Dec- Phase in CH, Jul- Management Receptor 03 of DE, GB, 14 Co., Ltd.
Modulator PCT FR, LI, NL 11/30/18 Patent Poland Selective -- -- -- Issued 186710
-- Eisai R&D Estrogen Management Receptor Co., Ltd. Modulator Patent India
Selective 2829/DELNP/2005 25- Nat'l Issued 323625 24- Eisai R&D Estrogen Dec-
Phase Oct- Management Receptor 03 of 19 Co., Ltd. Modulator PCT Patent Japan
Selective 2004562947 25- Nat'l Issued 4500689 23- Eisai R&D Estrogen Dec- Phase
Apr- Management Receptor 03 of 10 Co., Ltd. Modulator PCT



--------------------------------------------------------------------------------



 
[exhibit101-original053.jpg]
LICENSE AGREEMENT Filing Appl. Issue Type Country Title Application No. Status
Patent No. Ownership Date Type Date 1901 EISAI COM Patent United Selective
11/158,245 22- CIP Issued 7,612,114 3- Eisai R&D States Estrogen Jun- of Nov-
Management Receptor 05 PCT 09 Co., Ltd. Modulator Patent United Selective
12/544,965 20- DIV Issued 7,960,412 14- Eisai R&D States Estrogen Aug- of Jun-
Management Receptor 09 '245 11 Co., Ltd. Modulator Patent United Selective
13/048,391 15- DIV Issued 8,399,520 19- Eisai R&D States Estrogen Mar- of Mar-
Management Receptor 11 '965 13 Co., Ltd. Modulator Patent PCT Selective
PCT/JP03/16808 25- PCT Expired -- -- Eisai Co., Estrogen Dec- Ltd. Receptor 03
Modulator



--------------------------------------------------------------------------------



 
[exhibit101-original054.jpg]
EXHIBIT C-3 RADIUS-INVENTED PATENT RIGHTS Issu Filin Typ Countr Appl. Patent e
Title Application No. g Status Ownership e y Type No. Dat Date e 1901
THERAPEUTIC REGIMENS United Therapeuti 12- Paten Provision Radius Health, States
c 61/334,095 May- Expired -- -- t al Inc. PRV Regimens 10 Therapeuti 12- Non-
Paten PCT/US2011/0363 Radius Health, PCT c May- Provision Expired -- -- t 11
Inc. Regimens 10 al Therapeuti 9- Nat’l Paten United Abandone Radius Health, c
13/697,230 Nov- Phase of -- -- t States d Inc. Regimens 12 PCT CON of United
Therapeuti 19- 31- Radius Paten US 9,555,01 States c 14/281,475 May- Issued Jan-
Pharmaceutical t 13/697,23 4 CON Regimens 14 17 s, Inc. 0 Therapeuti 12- Nat’l
Paten Abandone Radius Health, Canada c 2799183 May- Phase of -- -- t d Inc.
Regimens 11 PCT Abandone d Therapeuti 12- Nat’l 20- Paten all Radius Health,
Europe c 11781299.0 May- Phase of 2568806 Mar t Validatio Inc. Regimens 11 PCT
-13 n countries Therapeuti 12- 18- Radius Paten Europe DIV of Abandone c
16163037.1 May- 3106159 Nov Pharmaceutical t DIV EP ‘299 d Regimens 11 -16 s,
Inc. Therapeuti 12- Nat’l 8- Paten Mexic Radius Health, c MX/a/2012/013014 May-
Phase of Issued 342898 Nov t o Inc. Regimens 11 PCT -12



--------------------------------------------------------------------------------



 
[exhibit101-original055.jpg]
LICENSE AGREEMENT Filin Issu Appl. Patent Type Country Title Application No. g
Status e Ownership Type No. Date Date 1901 HF: MOT HOT FLASHES Treatment of
vasomoto r United symptoms 22- Radius Paten Provision Expire States with
60/816,191 Jun- -- -- Pharmaceutical t al d PRV Selective 06 s, Inc. estrogen
receptor modulator s Treatment of vasomoto r symptoms 22- Non- Radius Paten
PCT/US2007/0145 Expire PCT with Jun- Provision -- -- Pharmaceutical t 98 d
Selective 07 al s, Inc. estrogen receptor modulator s Treatment of vasomoto r
symptoms 22- Nat'l 2- Radius Paten 2,656,06 Canada with 2,656,067 Jun- Phase of
Issued Jan- Pharmaceutical t 7 Selective 07 '598 PCT 14 s, Inc. estrogen
receptor modulator s Treatment of vasomoto r Validation symptoms 22- 1- Radius
Paten Switzerlan of with 07796378.3 Jun- Issued 2037905 May Pharmaceutical t d
2037905 Selective 07 -13 s, Inc. Patent estrogen receptor modulator s Treatment
of vasomoto r Validation symptoms 22- 1- Radius Paten of Germany with 07796378.3
Jun- Issued 2037905 May Pharmaceutical t 2037905 Selective 07 -13 s, Inc. Patent
estrogen receptor modulator s



--------------------------------------------------------------------------------



 
[exhibit101-original056.jpg]
LICENSE AGREEMENT Filin Issu Appl. Patent Type Country Title Application No. g
Status e Ownership Type No. Date Date 1901 HF: MOT HOT FLASHES Treatment of
vasomoto r symptoms 22- Nat'l 1- Radius Paten Europe with 07796378.3 Jun- Phase
of Issued 2037905 May Pharmaceutical t Selective 07 '598 PCT -13 s, Inc.
estrogen receptor modulator s Treatment of vasomoto r Validation symptoms 22- 1-
Radius Paten of Spain with 07796378.3 Jun- Issued 2037905 May Pharmaceutical t
2037905 Selective 07 -13 s, Inc. Patent estrogen receptor modulator s Treatment
of vasomoto r Validation symptoms 22- 1- Radius Paten of France with 07796378.3
Jun- Issued 2037905 May Pharmaceutical t 2037905 Selective 07 -13 s, Inc. Patent
estrogen receptor modulator s Treatment of vasomoto r Validation symptoms 22- 1-
Radius Paten Great of with 07796378.3 Jun- Issued 2037905 May Pharmaceutical t
Britain 2037905 Selective 07 -13 s, Inc. Patent estrogen receptor modulator s
Treatment of vasomoto r Validation symptoms 22- 1- Radius Paten of Ireland with
07796378.3 Jun- Issued 2037905 May Pharmaceutical t 2037905 Selective 07 -13 s,
Inc. Patent estrogen receptor modulator s



--------------------------------------------------------------------------------



 
[exhibit101-original057.jpg]
LICENSE AGREEMENT Filin Issu Appl. Patent Type Country Title Application No. g
Status e Ownership Type No. Date Date 1901 HF: MOT HOT FLASHES Treatment of
vasomoto r Validation symptoms 22- 1- Radius Paten of Italy with 07796378.3 Jun-
Issued 2037905 May Pharmaceutical t 2037905 Selective 07 -13 s, Inc. Patent
estrogen receptor modulator s Treatment of vasomoto r United symptoms 27- Nat'l
13- Radius Paten 8,933,13 States with 12/308,640 Oct- Phase of Issued Jan-
Pharmaceutical t 0 NP Selective 09 '598 PCT 15 s, Inc. estrogen receptor
modulator s Typ Filing Paten Issue Ownershi Country Title Application No. Appl.
Type Status e Date t No. Date p 1901 ER MUTANTS Method United s of 29- Radius
Paten States Treatin 62/154,699 Apr- Provisional Expired -- -- Pharmaceuti t PRV
g 15 cals, Inc. Cancer Method United s of 30- Radius Paten States Treatin
62/155,451 Apr- Provisional Expired -- -- Pharmaceuti t PRV g 15 cals, Inc.
Cancer Method United s of 6- Radius Paten States Treatin 62/252,085 Nov-
Provisional Expired -- -- Pharmaceutical t PRV g 15 s, Inc. Cancer



--------------------------------------------------------------------------------



 
[exhibit101-original058.jpg]
LICENSE AGREEMENT Typ Filing Paten Issue Ownershi Country Title Application No.
Appl. Type Status e Date t No. Date p 1901 ER MUTANTS Method United s of 10-
Radius Paten States Treatin 62/265,696 Dec- Provisional Expired -- --
Pharmaceuti t PRV g 15 cals, Inc. Cancer Method s of 29- Radius Paten Non- PCT
Treatin PCT/US2016/30317 Apr- Expired -- -- Pharmaceuti t Provisional g 16 cals,
Inc. Cancer Method Nat'l phase s of 29- Radius Paten of Australia Treatin
2016256470 Apr- Pending -- -- Pharmaceuti t PCT/US16/ g 16 cals, Inc. 30317
Cancer Method Nat'l phase s of 29- Radius Paten of Brazil Treatin BR
112017023233-2 Apr- Published -- -- Pharmaceuti t PCT/US16/ g 16 cals, Inc.
30317 Cancer Method Nat'l phase s of 29- Radius Paten of Canada Treatin
2,984,195 Apr- Pending -- -- Pharmaceuti t PCT/US16/ g 16 cals, Inc. 30317
Cancer Method Nat'l phase s of 29- Radius Paten of China Treatin 201680038908.9
Apr- Published -- -- Pharmaceuti t PCT/US16/ g 16 cals, Inc. 30317 Cancer Method
Nat'l phase s of 29- Radius Paten of Europe Treatin 16787290.2 Apr- Published --
-- Pharmaceuti t PCT/US16/ g 16 cals, Inc. 30317 Cancer



--------------------------------------------------------------------------------



 
[exhibit101-original059.jpg]
LICENSE AGREEMENT Typ Filing Paten Issue Ownershi Country Title Application No.
Appl. Type Status e Date t No. Date p 1901 ER MUTANTS Method s of 29- Radius
Paten Hong OFF EP Treatin 18110956.1 Apr- Published -- -- Pharmaceuti t Kong
16787290.2 g 16 cals, Inc. Cancer Method Nat'l phase s of 29- Radius Paten of
Israel Treatin 255148 Apr- Published -- -- Pharmaceuti t PCT/US16/ g 16 cals,
Inc. 30317 Cancer Method Nat'l phase s of 29- Radius Paten of Japan Treatin
2018-509731 Apr- Published -- -- Pharmaceuti t PCT/US16/3 g 16 cals, Inc. 0317
Cancer Method Nat'l phase s of 29- Radius Paten South of Treatin 10-2017-7034603
Apr- Published -- -- Pharmaceuti t Korea PCT/US16/ g 16 cals, Inc. 30317 Cancer
Method Nat'l phase s of 29- Radius Paten of Mexico Treatin MX/a/2017/013801 Apr-
Pending -- -- Pharmaceuti t PCT/US16/ g 16 cals, Inc. 30317 Cancer Method Nat'l
phase s of 29- Radius Paten New of Treatin 737825 Apr- Pending -- -- Pharmaceuti
t Zealand PCT/US16/ g 16 cals, Inc. 30317 Cancer Method Nat'l phase Russian s of
29- Radius Paten of Federatio Treatin 2017140674 Apr- Pending -- -- Pharmaceuti
t PCT/US16/ n g 16 cals, Inc. 30317 Cancer



--------------------------------------------------------------------------------



 
[exhibit101-original060.jpg]
LICENSE AGREEMENT Typ Filing Paten Issue Ownershi Country Title Application No.
Appl. Type Status e Date t No. Date p 1901 ER MUTANTS Method Nat'l phase s of
29- Radius Paten Singapor of Abandon Treatin 11201708858W Apr- -- -- Pharmaceuti
t e PCT/US16/ ed g 16 cals, Inc. 30317 Cancer Method Singapor s of 29- Radius
Paten e Treatin 10201903993U Apr- Divisional Published Pharmaceuti t Division g
16 cals, Inc. al Cancer United Method States s of 26- CON of Radius Paten CON
Treatin 15/794,774 Oct- PCT/US16/ Published -- -- Pharmaceuti t CON of g 17
30317 cals, Inc. PCT Cancer Filing Patent Issue Type Country Title Application
No. Appl. Type Status Ownership Date No. Date 1901 COMBINATION W/ CDK 4/6
INHIBITOR Methods United 15- Radius for Patent States 62/192,940 Jul-
Provisional Expired -- -- Pharmaceuticals, Treating PRV 15 Inc. Cancer Methods
United 10- Radius for Patent States 62/265,658 Dec- Provisional Expired -- --
Pharmaceuticals, Treating PRV 15 Inc. Cancer Methods United 15- Radius for
Patent States 62/323,572 Apr- Provisional Expired -- -- Pharmaceuticals,
Treating PRV 16 Inc. Cancer



--------------------------------------------------------------------------------



 
[exhibit101-original061.jpg]
LICENSE AGREEMENT Filing Patent Issue Type Country Title Application No. Appl.
Type Status Ownership Date No. Date 1901 COMBINATION W/ CDK 4/6 INHIBITOR
Methods 29- Radius for Non- Patent PCT PCT/US2016/30321 Apr- Expired -- --
Pharmaceuticals, Treating Provisional 16 Inc. Cancer Methods Nat'l Phase 29-
Radius for of Patent Australia 2016256471 Apr- Pending -- -- Pharmaceuticals,
Treating PCT/US16/ 16 Inc. Cancer 30321 Methods Nat'l Phase 29- Radius for BR of
Patent Brazil Apr- Published -- -- Pharmaceuticals, Treating 112017023269-3
PCT/US16/ 16 Inc. Cancer 30321 Methods Nat'l Phase 29- Radius for of Patent
Canada 2,984,200 Apr- Pending -- -- Pharmaceuticals, Treating PCT/US16/ 16 Inc.
Cancer 30321 Methods Nat'l Phase 29- Radius for of Patent China 201680039059.9
Apr- Published -- -- Pharmaceuticals, Treating PCT/US16/ 16 Inc. Cancer 30321
Methods Nat'l Phase 29- Radius for of Patent Europe 16787291.0 Apr- Published --
-- Pharmaceuticals, Treating PCT/US16/ 16 Inc. Cancer 30321 Methods 29- Radius
Hong for OFF EP Patent 18110957.0 Apr- Published -- -- Pharmaceuticals, Kong
Treating 16787291.0 16 Inc. Cancer



--------------------------------------------------------------------------------



 
[exhibit101-original062.jpg]
LICENSE AGREEMENT Filing Patent Issue Type Country Title Application No. Appl.
Type Status Ownership Date No. Date 1901 COMBINATION W/ CDK 4/6 INHIBITOR
Methods Nat'l Phase 29- Radius for of Patent Israel 255189 Apr- Pending -- --
Pharmaceuticals, Treating PCT/US16/ 16 Inc. Cancer 30321 Methods Nat'l Phase 29-
Radius for of Patent Japan 2018-509732 Apr- Published -- -- Pharmaceuticals,
Treating PCT/US16/ 16 Inc. Cancer 30321 Methods Nat'l Phase 29- Radius South for
of Patent 10-2017-7034606 Apr- Published -- -- Pharmaceuticals, Korea Treating
PCT/US16/ 16 Inc. Cancer 30321 Methods Nat'l Phase 29- Radius for of Patent
Mexico MX/a/2017/013802 Apr- Pending -- -- Pharmaceuticals, Treating PCT/US16/
16 Inc. Cancer 30321 Methods Nat'l Phase 29- Radius New for of Patent 737822
Apr- Pending -- -- Pharmaceuticals, Zealand Treating PCT/US16/ 16 Inc. Cancer
30321 Methods Nat'l Phase 29- Radius Russian for of Patent 2017140675 Apr-
Pending -- -- Pharmaceuticals, Federation Treating PCT/US16/ 16 Inc. Cancer
30321 Methods Nat'l Phase 29- Radius for of Patent Singapore 11201708860S Apr-
Pending -- -- Pharmaceuticals, Treating PCT/US16/ 16 Inc. Cancer 30321



--------------------------------------------------------------------------------



 
[exhibit101-original063.jpg]
LICENSE AGREEMENT Filing Patent Issue Type Country Title Application No. Appl.
Type Status Ownership Date No. Date 1901 COMBINATION W/ CDK 4/6 INHIBITOR
Methods United 24- Radius for CON of US Patent States 16/580,914 Sep- Published
-- -- Pharmaceuticals, Treating 15/794,861 CON 2 19 Inc. Cancer United Methods
26- CON of Radius States for Patent 15/794,861 Oct- PCT/US16/ Abandoned -- ..
Pharmaceuticals, CON Treating 17 30321 Inc. of PCT Cancer Filin Issu Paten Type
Country Title Application No. g Appl. Type Status e Ownership t No. Date Date
1901 COMBINATION W/ M-TOR INHIBITORS Method United s for 15- Radius Paten States
Treatin 62/192,944 Jul- Provisional Expired -- -- Pharmaceutical t PRV g 15 s,
Inc. Cancer Method United s for 10- Radius Paten States Treatin 62/265,663 Dec-
Provisional Expired -- -- Pharmaceutical t PRV g 15 s, Inc. Cancer Method United
s for 15- Radius Paten States Treatin 62/323,576 Apr- Provisional Expired -- --
Pharmaceutical t PRV g 16 s, Inc. Cancer Method s for 29- Radius Paten
PCT/US2016/3031 Non- PCT Treatin Apr- Expired -- -- Pharmaceutical t 6
Provisional g 16 s, Inc. Cancer



--------------------------------------------------------------------------------



 
[exhibit101-original064.jpg]
LICENSE AGREEMENT Filin Issu Paten Type Country Title Application No. g Appl.
Type Status e Ownership t No. Date Date 1901 COMBINATION W/ M-TOR INHIBITORS
Method Nat'l phase s for 29- of Radius Paten Australia Treatin 2016256469 Apr-
PCT/US16 Pending -- -- Pharmaceutical t g 16 / s, Inc. Cancer 30316 Method Nat'l
phase s for 29- of Radius Paten BR Brazil Treatin Apr- PCT/US16 Published -- --
Pharmaceutical t 112017023228-6 g 16 / s, Inc. Cancer 30316 Method Nat'l phase s
for 29- of Radius Paten Canada Treatin 2,984,357 Apr- PCT/US16 Pending -- --
Pharmaceutical t g 16 / s, Inc. Cancer 30316 Method Nat'l phase s for 29- of
Radius Paten China Treatin 201680038907.4 Apr- PCT/US16 Published -- --
Pharmaceutical t g 16 / s, Inc. Cancer 30316 Method Nat'l phase s for 29- of
Radius Paten Europe Treatin 16787289.4 Apr- PCT/US16 Published -- --
Pharmaceutical t g 16 / s, Inc. Cancer 30316 Method s for 29- OFF EP Radius
Paten Hong Treatin 18110955.2 Apr- 16787289. Published -- -- Pharmaceutical t
Kong g 16 4 s, Inc. Cancer Method Nat'l phase s for 29- of Radius Paten Israel
Treatin 255261 Apr- PCT/US16 Pending -- -- Pharmaceutical t g 16 / s, Inc.
Cancer 30316



--------------------------------------------------------------------------------



 
[exhibit101-original065.jpg]
LICENSE AGREEMENT Filin Issu Paten Type Country Title Application No. g Appl.
Type Status e Ownership t No. Date Date 1901 COMBINATION W/ M-TOR INHIBITORS
Method Nat'l phase s for 29- of Radius Paten Japan Treatin 2017-556627 Apr-
PCT/US16 Published -- -- Pharmaceutical t g 16 / s, Inc. Cancer 30316 Method
Nat'l phase s for 29- of Radius Paten South Treatin 10-2017-7034608 Apr-
PCT/US16 Published -- -- Pharmaceutical t Korea g 16 / s, Inc. Cancer 30316
Method Nat'l phase s for 29- of Radius Paten MX/a/2017/01379 Mexico Treatin Apr-
PCT/US16 Pending -- -- Pharmaceutical t 4 g 16 / s, Inc. Cancer 30316 Method
Nat'l phase s for 29- of Radius Paten New Treatin 737819 Apr- PCT/US16 Pending
-- -- Pharmaceutical t Zealand g 16 / s, Inc. Cancer 30316 Method Nat'l phase
Russian s for 29- of Radius Paten Federatio Treatin 2017140676 Apr- PCT/US16
Pending -- -- Pharmaceutical t n g 16 / s, Inc. Cancer 30316 Method Nat'l phase
s for 29- of Radius Paten Singapore Treatin 11201708861V Apr- PCT/US16 Pending
-- -- Pharmaceutical t g 16 / s, Inc. Cancer 30316 Method Nat'l phase United s
for 26- of Radius Paten States Abandone Treatin 15/794,910 Oct- PCT/US16
Pharmaceutical t CON d g 2017 / s, Inc. of PCT Cancer 30316



--------------------------------------------------------------------------------



 
[exhibit101-original066.jpg]
LICENSE AGREEMENT Filin Issu Paten Type Country Title Application No. g Appl.
Type Status e Ownership t No. Date Date 1901 COMBINATION W/ M-TOR INHIBITORS
Method United s For 20- Radius Paten States CON of Treatin 16/545,859 Aug-
Published -- -- Pharmaceutical t CON 15/794,910 g 19 s, Inc. of 439320 Cancer
Filin Typ Countr Appl. Patent Issue Title Application No. g Status Ownership e y
Type No. Date Date 1901 POLYMORPHS Polymorph United ic Forms 5- Radius Pate
Provision States of 62/442,921 Jan- Expired -- -- Pharmaceutica nt al PRV
RAD1901- 17 ls, Inc. 2HCL Polymorph ic Forms 5- Non Radius Pate United 103850
8/20/20 of 15/863,850 Jan- Provision Issued Pharmaceutica nt States 08 19
RAD1901- 18 al ls, Inc. 2HCL Polymorph ic Forms 28- Radius Pate United Divisiona
Allowe of 16/456,314 Jun- -- -- Pharmaceutica nt States l d RAD1901- 19 ls, Inc.
2HCL Polymorph Radius ic Forms 6- Pate United Divisiona Pharmaceutica of
16/921,684 July- Pending -- -- nt States l ls, RAD1901- 20 Inc. 2HCL Polymorph
ic Forms 5- Non- Radius Pate PCT/US2018/012 PCT of Jan- Provision Expired -- --
Pharmaceutica nt 714 RAD1901- 18 al ls, Inc. 2HCL



--------------------------------------------------------------------------------



 
[exhibit101-original067.jpg]
LICENSE AGREEMENT Filin Typ Countr Appl. Patent Issue Title Application No. g
Status Ownership e y Type No. Date Date 1901 POLYMORPHS Polymorph ic Forms 5-
Radius Pate Austral NP of of AU 2018205285 Jan- Pending -- -- Pharmaceutica nt
ia PCT RAD1901- 18 ls, Inc. 2HCL Polymorph ic Forms 5- Radius Pate NP of Canada
of 3047411 Jan- Pending -- -- Pharmaceutica nt PCT RAD1901- 18 ls, Inc. 2HCL
Polymorph ic Forms 5- Radius Pate NP of Publish China of 201880006119.6 Jan- --
-- Pharmaceutica nt PCT ed RAD1901- 18 ls, Inc. 2HCL Polymorph ic Forms 5-
Radius Pate EP 18736577.0 NP of Publish Europe of Jan- -- -- Pharmaceutica nt
3565542 PCT ed RAD1901- 18 ls, Inc. 2HCL Polymorph OFF EP ic Forms 5- Radius
Pate Hong EP of 62020005942.1 Jan- Pending -- -- Pharmaceutica nt Kong 18736577
RAD1901- 18 ls, Inc. .0 2HCL Polymorph ic Forms 5- Radius Pate NP of Publish
Israel of IL 267772 Jan- -- -- Pharmaceutica nt PCT ed RAD1901- 18 ls, Inc. 2HCL
Polymorph ic Forms 5- Radius Pate NP of Publish Japan of JP 2019-536266 Jan- --
-- Pharmaceutica nt PCT ed RAD1901- 18 ls, Inc. 2HCL



--------------------------------------------------------------------------------



 
[exhibit101-original068.jpg]
LICENSE AGREEMENT Filin Typ Countr Appl. Patent Issue Title Application No. g
Status Ownership e y Type No. Date Date 1901 POLYMORPHS Polymorph ic Forms 5-
Radius Pate South KR 10-2019- NP of Publish of Jan- -- -- Pharmaceutica nt Korea
7022624 PCT ed RAD1901- 18 ls, Inc. 2HCL Polymorph ic Forms 5- Radius Pate
MX/a/2019/00774 NP of Mexico of Jan- Pending -- -- Pharmaceutica nt 8 PCT
RAD1901- 18 ls, Inc. 2HCL



--------------------------------------------------------------------------------



 
[exhibit101-original069.jpg]
LICENSE AGREEMENT Application Filing Patent Issue Type Country Title Appl. Type
Status Ownership No. Date No. Date 1901 POLYMORPHS (PATTERN B) Polymorphic
United Radius Forms of 4-Jul- Patent States 62/694,003 Provisional Expired -- --
Pharmaceuticals, RAD1901- 18 PRV Inc. 2HCL Polymorphic PCT Radius Forms of
PCT/US2019/ 3-Jul- Patent PCT 30 mo. Published -- -- Pharmaceuticals, RAD1901-
040527 19 4-Jan-21 Inc. 2HCL



--------------------------------------------------------------------------------



 
[exhibit101-original070.jpg]
LICENSE AGREEMENT Filing Patent Issue Type Country Title Application No. Appl.
Type Status Ownership Date No. Date 1901 MOT OVARIAN CANCER Methods United for
27- Radius Patent States Treating 62/400,495 Sep- Provisional Expired -- --
Pharmaceuticals, PRV Ovarian 16 Inc. Cancer Methods for 27- PCT/US2017/ Non-
Radius Health, Patent PCT Treating Sep- Expired -- -- 053834 Provisional Inc.
Ovarian 17 Cancer Methods for 27- Radius Health, Patent Australia Treating AU
2017336564 Sep- NP of PCT Pending -- -- Inc. Ovarian 17 Cancer Methods for BR
27- Radius Health, Patent Brazil Treating 11 2019 Sep- NP of PCT Published -- --
Inc. Ovarian 004276-8 17 Cancer Methods for 27- Radius Health, Patent Canada
Treating CA 3036568 Sep- NP of PCT Pending -- -- Inc. Ovarian 17 Cancer Methods
for 27- CN Radius Health, Patent China Treating Sep- NP of PCT Published -- --
201780058319.1 Inc. Ovarian 17 Cancer Methods for 27- Radius Health, Patent
Europe Treating EP 17857371.3 Sep- NP of PCT Published -- -- Inc. Ovarian 17
Cancer



--------------------------------------------------------------------------------



 
[exhibit101-original071.jpg]
LICENSE AGREEMENT Filing Patent Issue Type Country Title Application No. Appl.
Type Status Ownership Date No. Date 1901 MOT OVARIAN CANCER Methods for 27- Hong
OFF EP Radius Health, Patent Treating 19129832.2 Sep- Pending -- -- Kong
17857371.3 Inc. Ovarian 17 Cancer Methods for 27- Radius Health, Patent Israel
Treating IL 265537 Sep- NP of PCT Pending -- -- Inc. Ovarian 17 Cancer Methods
for 27- Radius Health, Patent Japan Treating JP 2019-515854 Sep- NP of PCT
Published -- -- Inc. Ovarian 17 Cancer Methods for 27- South KR 10-2019- Radius
Health, Patent Treating Sep- NP of PCT Published -- -- Korea 7011747 Inc.
Ovarian 17 Cancer Methods for 27- MX/a/2019/ Radius Health, Patent Mexico
Treating Sep- NP of PCT Pending -- -- 003311 Inc. Ovarian 17 Cancer Methods for
27- New Radius Health, Patent Treating NZ 751032 Sep- NP of PCT Pending -- --
Zealand Inc. Ovarian 17 Cancer Methods for 27- Russian Radius Health, Patent
Treating RU 2019108382 Sep- NP of PCT Pending -- -- Federation Inc. Ovarian 17
Cancer



--------------------------------------------------------------------------------



 
[exhibit101-original072.jpg]
LICENSE AGREEMENT Filing Patent Issue Type Country Title Application No. Appl.
Type Status Ownership Date No. Date 1901 MOT OVARIAN CANCER Methods for 27- SG
Radius Health, Patent Singapore Treating Sep- NP of PCT Pending -- --
1120190759X Inc. Ovarian 17 Cancer Methods for 25- Radius United Patent Treating
16/336,358 Mar- NP of PCT Published -- -- Pharmaceuticals, States NP Ovarian 19
Inc. Cancer Application Filing Patent Issue Type Country Title Appl. Type Status
Ownership No. Date No. Date 1901 + ABEMACICLIB Elacestrant In Combination United
30- Radius With Patent States 62/773,960 Nov- Provisional Expired -- --
Pharmaceuticals, Abemaciclib PRV 18 Inc. In Women With Breast Cancer Elacestrant
In Combination 26- PCT Radius With PCT/US2019/ Patent PCT Nov- 30-mo. Published
-- -- Pharmaceuticals, Abemaciclib 063239 19 30-May-21 Inc. In Women With Breast
Cancer



--------------------------------------------------------------------------------



 
[exhibit101-original073.jpg]
LICENSE AGREEMENT Application Filing Patent Issue Type Country Title Appl. Type
Status Ownership No. Date No. Date 1901 RESISTANT TO CDK 4/6 INHIBITORS
Anti-Tumor Activity of United Elacestrant 6- Radius Patent States in Models
62/776,323 Dec- Provisional Expired -- -- Pharmaceuticals, PRV Resistant to 18
Inc. CDK 4/6 Inhibitors Anti-Tumor Activity of Elacestrant 6- PCT Radius
PCT/US2019/ Patent PCT in Models Dec- 30 mo. 6- Published -- -- Pharmaceuticals,
065005 Resistant to 19 June-21 Inc. CDK 4/6 Inhibitors



--------------------------------------------------------------------------------



 
[exhibit101-original074.jpg]
LICENSE AGREEMENT Application Filing Patent Issue Type Country Title Appl. Type
Status Ownership No. Date No. Date 1901 ESR1 MUTATIONS Anti-Tumor Activity of
Elacestrant in Models United Harboring 6- Radius Patent States ESR1 62/776,338
Dec- Provisional Expired -- -- Pharmaceuticals, PRV Mutations 18 Inc. Resistant
to Standard of Care Therapies Anti-Tumor Activity of Elacestrant in Models
Harboring 6- PCT Radius PCT/US2019/ Patent PCT ESR1 Dec- 30-mo. 6- Published --
-- Pharmaceuticals, 064980 Mutations 19 June-21 Inc. Resistant to Standard of
Care Therapies



--------------------------------------------------------------------------------



 
[exhibit101-original075.jpg]
LICENSE AGREEMENT Application Filing Patent Issue Type Country Title Appl. Type
Status Ownership No. Date No. Date 1901 PROCESS CHEMISTRY United Processes 12-
Radius Patent States and 62/804,391 Feb- Provisional Expired -- --
Pharmaceuticals, PRV Compounds 19 Inc. Processes 11- PCT Radius PCT/US2020/
Patent PCT and Feb- 30 mo. 12- Pending -- -- Pharmaceuticals, 017777 Compounds
20 Aug-21 Inc. Application Filing Patent Issue Type Country Title Appl. Type
Status Ownership No. Date No. Date 1902 COMPOSITION OF MATTER Compounds United
22- Radius and methods Patent States 62/620,441 Jan- Provisional Expired -- --
Pharmaceuticals, of Using and PRV 18 Inc. Making Estrogen 22- Radius Receptor-
PCT/US2019/ Non- Patent PCT Jan- Pending -- -- Pharmaceuticals, Modulating
014581 Provisional 19 Inc. Compounds Estrogen 22- Radius Receptor- Patent
Australia TBD Jul- NP of PCT Pending -- -- Pharmaceuticals, Modulating 20 Inc.
Compounds Estrogen 22- Radius Receptor- Patent Brazil TBD Jul- NP of PCT Pending
-- -- Pharmaceuticals, Modulating 20 Inc. Compounds



--------------------------------------------------------------------------------



 
[exhibit101-original076.jpg]
LICENSE AGREEMENT Application Filing Patent Issue Type Country Title Appl. Type
Status Ownership No. Date No. Date 1902 COMPOSITION OF MATTER Estrogen 22-
Radius Receptor- Patent Canada TBD Jul- NP of PCT Pending -- -- Pharmaceuticals,
Modulating 20 Inc. Compounds Estrogen 22- Radius Receptor- Patent China TBD Jul-
NP of PCT Pending -- -- Pharmaceuticals, Modulating 20 Inc. Compounds Estrogen
22- Radius Receptor- Patent Europe TBD Jul- NP of PCT Pending -- --
Pharmaceuticals, Modulating 20 Inc. Compounds Estrogen 22- Radius Hong Receptor-
Patent TBD Jul- NP of PCT Pending -- -- Pharmaceuticals, Kong Modulating 20 Inc.
Compounds Estrogen 22- Radius Receptor- Patent Israel TBD Jul- NP of PCT Pending
-- -- Pharmaceuticals, Modulating 20 Inc. Compounds Estrogen 22- Radius
Receptor- Patent Japan TBD Jul- NP of PCT Pending -- -- Pharmaceuticals,
Modulating 20 Inc. Compounds Estrogen 22- Radius South Receptor- Patent TBD Jul-
NP of PCT Pending -- -- Pharmaceuticals, Korea Modulating 20 Inc. Compounds



--------------------------------------------------------------------------------



 
[exhibit101-original077.jpg]
LICENSE AGREEMENT Application Filing Patent Issue Type Country Title Appl. Type
Status Ownership No. Date No. Date 1902 COMPOSITION OF MATTER Estrogen 22-
Radius Receptor- Patent Mexico TBD Jul- NP of PCT Pending -- -- Pharmaceuticals,
Modulating 20 Inc. Compounds Estrogen 22- Radius New Receptor- Patent TBD Jul-
NP of PCT Pending -- -- Pharmaceuticals, Zealand Modulating 20 Inc. Compounds
Estrogen 22- Radius Russian Receptor- Patent TBD Jul- NP of PCT Pending -- --
Pharmaceuticals, Federation Modulating 20 Inc. Compounds Estrogen 22- Radius
Receptor- Patent Singapore TBD Jul- NP of PCT Pending -- -- Pharmaceuticals,
Modulating 20 Inc. Compounds Estrogen 22- Radius United Receptor- Patent TBD
Jul- NP of PCT Pending -- -- Pharmaceuticals, States NP Modulating 20 Inc.
Compounds Application Filing Patent Issue Type Country Title Appl. Type Status
Ownership No. Date No. Date 1902 SELECTION Estrogen United Radius Receptor- 22-
Patent States 62/876,963 Provisional Pending -- -- Pharmaceuticals, Modulating
Jul-19 PRV Inc. Compounds



--------------------------------------------------------------------------------



 
[exhibit101-original078.jpg]
LICENSE AGREEMENT Application Filing Patent Issue Type Country Title Appl. Type
Status Ownership No. Date No. Date 1902 SELECTION Estrogen Radius Receptor- 22-
Non- Patent PCT TBD Pending -- -- Pharmaceuticals, Modulating Jul-20 Provisional
Inc. Compounds



--------------------------------------------------------------------------------



 
[exhibit101-original079.jpg]
LICENSE AGREEMENT EXHIBIT D TRANSITION SERVICES AGREEMENT [*]



--------------------------------------------------------------------------------



 
[exhibit101-original080.jpg]
LICENSE AGREEMENT EXHIBIT E PRESS RELEASE Menarini Group and Radius Health
Announce Global License Agreement for the Development and Commercialization of
elacestrant • Menarini licenses global development and commercialization rights
of elacestrant, an oral SERD currently in late stage Phase 3 development •
Elacestrant further strengthens Menarini’s global oncology portfolio, recently
bolstered by the acquisition of Stemline Therapeutics in the U.S. • Radius will
receive $30M as an upfront payment and up to $320M in additional milestones
along with tiered low to mid-teen percentage royalties WALTHAM, Mass. –
Florence, Italy, July 23, 2020 – The Menarini Group and Radius Health, Inc.
(Nasdaq: RDUS) announced today that the companies have entered into an exclusive
global license agreement for development and commercialization of elacestrant.
Elacestrant is an oral SERD, a selective estrogen receptor degrader, currently
being evaluated in the EMERALD Phase 3 study as hormonal treatment for
postmenopausal women and men with advanced ER+/HER2- breast cancer. Under the
agreement, Menarini Group will be responsible for worldwide commercialization of
elacestrant, after the completion of EMERALD Phase 3 study and, assuming
positive results, successful registration of elacestrant. Elcin Barker Ergun,
Chief Executive Officer of Menarini Group, commented: “Elacestrant is a perfect
addition to our global oncology portfolio following our recent acquisition of
Stemline Therapeutics and entering the US biopharmaceuticals market. Oral SERDs
can potentially lead to new treatment paradigms in breast cancer and we look
forward to advancing elacestrant’s development to provide novel options that can
help patients.” Kelly Martin, Chief Executive Officer of Radius commented,
“Menarini will be a terrific global partner on this program and, given their
recent investment and expansion in the oncology space, we are extremely pleased
to have completed this transaction with them.” Martin further commented that
“this transaction is a significant step for Radius and provides us with
flexibility in moving forward.” As part of the agreement, Radius will receive an
upfront payment of $30 million and up to $320 million in additional payments
based on the successful achievement of future development and sales milestones.
Menarini Group will make tiered, low to mid-teen percentage royalty payments to
Radius Health on global net sales. Radius will continue to be responsible for
the conduct and completion of the Phase 3 EMERALD study through NDA filing.
Costs associated with this activity will be reimbursed by Menarini Group.



--------------------------------------------------------------------------------



 
[exhibit101-original081.jpg]
LICENSE AGREEMENT About Menarini Group Menarini Group is a leading international
pharmaceutical company with a presence in 140 countries, including a direct
presence in over 70 countries. Its global platform extends throughout Europe,
U.S., Central America, Africa, the Middle East and Asia Pacific, and generates
over $4.2 billion in annual sales. Menarini is committed to oncology, with an
already commercialized product in the US and several new investigational drugs
in development for the treatment of a variety of tumors. For over 130 years,
Menarini has also been investing in the development, production and distribution
of pharmaceuticals to serve patients and physicians around the world with a full
portfolio of products covering a number of different therapeutic areas. About
Radius Radius is a science-driven fully integrated biopharmaceutical company
that is committed to developing and commercializing innovative endocrine
therapeutics. Radius’ lead product, TYMLOS (abaloparatide) injection, was
approved by the U.S. Food and Drug Administration for the treatment of
postmenopausal women with osteoporosis at high risk for fracture. The Radius
clinical pipeline includes the investigational use of abaloparatide injection
for the treatment of men with osteoporosis, an investigational
abaloparatide-patch for potential use in osteoporosis; the investigational drug
elacestrant (RAD1901) for potential use in hormone-receptor positive breast
cancer out-licensed to Menarini Group; and the investigational drug RAD140, a
non-steroidal, selective androgen receptor modulator (SARM) under investigation
for potential use in hormone-receptor positive breast cancer. For more
information, please visit www.radiuspharm.com. About Elacestrant (RAD1901)
Elacestrant is a selective estrogen receptor degrader (SERD), which is being
evaluated for potential use as a once daily oral treatment in patients with
advanced estrogen receptor positive, HER2 negative (HER2-), breast cancer, the
most common form of the disease. Fulvestrant is the only SERD that has been
approved and marketed in this indication and has generated over $1 billion
worldwide revenues. Unlike fulvestrant, which is administered as an
intramuscular injection, elacestrant, if approved, has the potential to improve
the patient experience with oral dosing. In addition, preclinical data have
shown elacestrant to have greater antitumor activity than fulvestrant in in vivo
models suggesting the potential for improved efficacy in patients. In a Phase 1
study with a heavily pre-treated population (n=50), elacestrant had an
acceptable safety profile with the most commonly reported adverse events being
low grade nausea and dyspepsia, and demonstrated single-agent activity with a
19.4% objective response rate (ORR) and 4.5 months progression-free survival
(PFS). Encouraging activity was seen in patients whose tumors harbored ESR1
mutations as well as in patients whose disease had progressed after prior
treatment with fulvestrant or CDK4/6 inhibitors. Studies completed to date
indicate that elacestrant has the potential for use as a single agent or in
combination with other therapies for the treatment of breast cancer. About
EMERALD Phase 3 Study The EMERALD Phase 3 trial is a randomized, open label,
active-controlled study evaluating elacestrant as second- or third-line
monotherapy in advanced/metastatic ER-positive (ER+)/HER2- breast cancer
patients. The study will enroll approximately 460 patients who have received
prior treatment with one or two lines of endocrine therapy, including a
cyclin-dependent kinase (CDK) 4/6 inhibitor. Patients in the study will be
randomized to receive either elacestrant or the investigator’s choice of an
approved hormonal agent. The primary endpoint of the study will be
progression-free survival (PFS) in the overall patient population and in
patients with estrogen receptor 1 gene (ESR1) mutations. Secondary endpoints
will include evaluation of overall survival (OS), objective response rate (ORR),
and duration of response (DOR). Top-line data from the EMERALD study is expected
to be reported in the second half of 2021.



--------------------------------------------------------------------------------



 
[exhibit101-original082.jpg]
LICENSE AGREEMENT Forward-Looking Statements This press release contains
forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. All statements contained in this press release
that do not relate to matters of historical fact should be considered
forward-looking statements, including without limitation statements regarding
the potential market opportunity for elacestrant, including the potential
achievement of development and sales milestones related to elacestrant; our
expectations regarding the completion of, and timing of results from, the
EMERALD study; our expectations regarding an NDA filing in the U.S. and other
regulatory filings globally for elacestrant; our expectations regarding our
license agreement with Menarini for elacestrant; and the potential clinical uses
and therapeutic and other benefits of elacestrant, abaloparatide-SC,
abaloparatide-patch, and RAD140. These forward-looking statements are based on
management's current expectations. These statements are neither promises nor
guarantees, but involve known and unknown risks, uncertainties and other
important factors that may cause our actual results, performance or achievements
to be materially different from any future results, performance or achievements
expressed or implied by the forward-looking statements, including, but not
limited to, the following: Our inability to ensure the timing of results from
the EMERALD trial or that its primary endpoint will be met; Menarini’s inability
to ensure that elacestrant will obtain regulatory approval or be successfully
commercialized, if approved, including as a result of risks related to coverage,
pricing and reimbursement, manufacturing, supply and distribution, and potential
adverse impacts on the EMERALD trial or Menarini’s business from the ongoing
COVID-19 pandemic; risks related to competitive products; risks of litigation or
other challenges regarding intellectual property rights; risks that adverse side
effects of elacestrant will be identified during commercialization, if approved,
or during development activities. These and other important risks and
uncertainties discussed in our filings with the Securities and Exchange
Commission, or SEC, including under the caption "Risk Factors" in our Annual
Report on Form 10-K for the year ending December 31, 2019 and subsequent filings
with the SEC, could cause actual results to differ materially from those
indicated by the forward-looking statements made in this press release. Menarini
Group Press & Media Relations Valeria Speroni Cardi Email:
pressoffice@menarini.com Radius Investor Relations & Media Contact: Elhan Webb,
CFA Email: ewebb@radiuspharm.com Phone: 617-551-4011



--------------------------------------------------------------------------------



 
[exhibit101-original083.jpg]
LICENSE AGREEMENT EXHIBIT F DUKE ADDITIONAL TERMS “Duke Patent Rights” means
Duke’s legal rights under the patent laws of the United States or relevant
foreign countries for all of the following: (a) the following United States and
foreign patent(s) and/or patent application(s), including all divisionals,
continuations, continuations-in-part arising from or claiming priority to any of
the Duke Patent Rights and containing claims covering the chemical compound
known as RAD1901 or elacestrant in any and all fields of use, and foreign
counterparts of the same: US Patent 9,421,264 (US Application No.: 14/512,061),
USSN 62/129,379, USSN 61/971,627, PCT/US2015/023216, USSN 15/214,187, USSN
15/129,197, EPO 15769394.6 (EP 3122426), CA 2,943,611. (b) United States and
foreign patents issued from the applications listed in subparagraph (a) above,
including any reviewed, reissued or re-examined patents, and supplementary
protection certificates, and foreign counterparts of the same, based upon the
same. (c) Any applications claiming priority from any of the listed
applications. The Duke Patent Rights existing as of the Effective Date are set
forth in Exhibit C-1 to the Agreement. Clause 1 - Patent Prosecution and
Maintenance 1.1 Radius and Licensee shall cooperate, and Radius shall use
Diligent Efforts to cause Duke to cooperate, where needed or appropriate, in all
aspects of filing, prosecuting, and maintaining all of the patents and patent
applications that form the basis for the Duke Patent Rights, including, without
limitation, (a) administrative reexaminations and reviews; and (b) disputes
(including litigation) regarding inventorship and derivation, oppositions and
interferences. Upon [*] election to apply for and prosecute a patent term
extension for patents included in the Duke Patent Rights, Radius and Licensee
shall cooperate, and Radius shall use Diligent Efforts to cause Duke to
cooperate, where needed or appropriate, in such application and prosecution. 1.2
Promptly, and in any case no later than [*] days, after the Effective Date, [*]
shall (i) provide [*] with all documentation and information in [*] possession
relating to the filing, prosecution and maintenance of the Duke Patent Rights by
uploading such documentation and information in an orderly fashion to a shared
virtual data room or a shared virtual ‘folder’ (such as a Google Drive
‘folder’), (ii) clearly identify any and all prosecution matters that require
immediate attention as of the Effective Date, (iii) formally notify all patent
attorneys in charge of the filing, prosecution and maintenance of the Duke
Patent Rights of [*] assumption of responsibility and full authority for such
matters (or cause all such patent attorneys to be so notified), and (iv) liaise
[*] with all such patent attorneys; provided, however, that, [*]. In
consultation with [*], [*] shall develop the prosecution strategy and [*] shall
draft substantive responses to the patent offices and shall make reasonable
efforts to allow [*] sufficient time to review, comment, and advise upon



--------------------------------------------------------------------------------



 
[exhibit101-original084.jpg]
LICENSE AGREEMENT such strategy and response. It is understood and agreed that
in the event of any disagreement on the prosecution strategy and/or the contents
of a substantive response, as between the Parties and for so long as [*]
prosecutes the patents and patent applications that form the basis for the Duke
Patent Rights, [*] shall have the final decision-making authority with regard to
the filing, prosecution and maintenance of the Duke Patent Rights in any country
in the Territory; provided that [*] may not use such final decision-making
authority in a manner inconsistent with the Duke License Agreement. 1.3 For so
long as [*] prosecutes the patents and patent applications that form the basis
for the Duke Patent Rights, the out-of-pocket costs and expenses (including, but
not limited to, patent attorney fees and maintenance fees) for the filing,
prosecution, maintenance and extension of all the patents and patent
applications that form the basis for the Duke Patent Rights (the “Duke Patent
Prosecution and Maintenance Costs”) incurred by [*] after the Effective Date of
the Agreement and until the Second NDA Anniversary shall be equally shared
between Licensee and Radius and, upon and following Second NDA Anniversary, [*]
shall bear one hundred percent (100%) of the Duke Patent Prosecution and
Maintenance Costs incurred by [*]. [*] shall reimburse [*] for fifty (50)
percent of the Duke Patent Prosecution and Maintenance Costs incurred by
Licensee prior to the Second NDA Anniversary within [*] ([*]) calendar days
following receipt of Licensee’s invoice, and [*] shall invoice [*] for such Duke
Patent Prosecution and Maintenance Costs no more frequently than once in each
calendar quarter. [*] shall reimburse [*] for all reasonable and actual
documented fees and costs incurred by [*] after the Effective Date relating to
the activities described in this Clause 1. Such reimbursement shall be made
within [*] ([*]) days of receipt of [*] receipt of [*] invoice [*]. 1.4 [*] 1.5
If [*] provides [*] with written notification that it will no longer support the
filing, prosecution, or maintenance of a specified patent(s) and/or patent
application(s) within the Duke Patent Rights, then [*] responsibility for fees
and costs related to the filing, prosecution, and maintenance of such subject
Duke Patent Rights will terminate [*] ([*]) days after [*] receipt of such
written notification. [*]. Clause 2 – Enforcement and Defense 2.1 Each Party
shall promptly advise the other Party in writing of any known acts of actual or
potential infringement of the Duke Patent Rights by a Third Party. [*] has the
first option (but not the obligation) to police the Duke Patent Rights against
infringement by Third Parties within the Territory. [*] shall not file any suit
without (a) first performing a thorough, diligent investigation of the merits of
such suit, including with respect to the validity and enforceability of the Duke
Patent Rights, to which [*] shall promptly and fully cooperate with all
reasonable requests of [*], at [*] cost and expenses, with all reasonable
requests of [*]; (b) there being reasonable legal and economic bases for doing
so; (c) notifying [*] [*] before any such filing. This right to police includes
filing, prosecuting, and settling all infringement actions at its expense,
except that [*] shall make any such settlement only with the consent of [*], not
to be unreasonably withheld or delayed. [*] has the right to file suit using
counsel of its choosing, subject to [*] approval, which shall not be
unreasonably withheld or delayed. [*] may grant to third parties the right to
enforce hereunder, but only with the express written permission of [*], not to
be unreasonably withheld or delayed. 2.2 Subject to Clause 2.1 above, [*] shall
reasonably assist, [*], [*] in any suit brought by [*] to enforce the Duke
Patent Rights, if so requested (the assistance so provided by [*], the
“Enforcement Assistance”). [*] shall reimburse [*] for all reasonable and actual
documented fees, costs and expenses incurred by [*] in providing Enforcement
Assistance to [*] that are reimbursable by [*] pursuant to Section 8.2 of the
Duke License Agreement. Such reimbursement shall be made within twenty-five (25)
days of receipt of [*]



--------------------------------------------------------------------------------



 
[exhibit101-original085.jpg]
LICENSE AGREEMENT invoice. [*] shall be named in or join, [*], any action or
proceeding brought by [*] to enforce the Duke Patent Rights, if required to be
named in or joined in such action or proceeding, or if requested by [*], and [*]
shall bear all of [*] related and reasonable costs and expenses; provided,
however, that if [*] elect to be represented by independent legal counsel, [*]
shall bear the related fees and costs. [*] retains the right to participate,
with counsel of its own choosing and at its own expense, in any action under
this Clause 2. Provided that if [*] is controlling enforcement activities, [*]
shall defend, indemnify and hold harmless [*] with respect to any claims
asserted by an alleged infringer reasonably related to the enforcement of the
Duke Patent Rights under this Clause, including but not limited to antitrust
counterclaims and claims for recovery of attorney fees. 2.3 [*] acknowledges
that Duke and its employees have a vital interest in lawsuits relating to the
validity and enforceability of the Duke Patent Rights. If a Third Party files a
suit, including as a counterclaim, alleging that any of the Duke Patent Rights
is invalid or unenforceable, [*] shall have the right (but not the obligation)
to participate in such suit (if not brought against [*]) and in any case to
assume control of the defense of such claim, provided, however, that if [*]
assumes control of the defense, [*] shall consult with [*] with respect to such
defense, and shall reasonably consider [*] input. In furtherance of such
defense, at the onset of such claim and as reasonable during the pendency of any
such claim, the Parties shall meet and confer in good faith to set a plan for
handling the defense thereof. Notwithstanding, in the event that the Parties
cannot agree on how to proceed with respect to such claim, [*] shall have the
right to control the defense thereof. Licensee and Radius shall equally share
the out-of-pocket costs and fees associated with the activities under this
Clause 2.3. The Parties shall consider reasonable controls on costs and fees as
part of an aforementioned meet and confer with respect to the handling of the
defense. Notwithstanding, if a third party asserts jurisdiction for any such
action solely as the result of acts of [*], then [*] shall be responsible for
such reasonable costs and fees. 2.4 If [*] recovers damages associated with the
Duke Patent Rights in patent litigation or settlement thereof, the award shall
first be divided [*].



--------------------------------------------------------------------------------



 
[exhibit101-original086.jpg]
EXHIBIT G EISAI ADDITIONAL TERMS For purposes of this Exhibit G: “Compound”
means elacestrant or any derivative or analogue thereof. “Product” means any
pharmaceutical drug in final packaged form containing the Compound or any
derivative or analogue thereof, the development, manufacture, use or sale of
which, absent the licenses granted to Licensee hereunder, would infringe the
Eisai Patents or which make use of any Joint Patents. “Affiliates” means any
corporation, firm, partnership or other entity which directly or indirectly
owns, is owned by or is under common ownership with a Party to the extent of
more than fifty (50) percent of the equity having the power to vote on or direct
the affairs of any such corporation, firm, partnership, or other entity.
“Radius-Eisai Joint Invention” means any invention developed by or on behalf of
Radius and disclosed by Radius to Eisai pursuant to Section 6.3 of the Eisai
License Agreement. Any patent application claiming a Radius-Eisai Joint
Invention, and any patent stemming therefrom, shall be referred to as a
“Radius-Eisai Joint Patent”. The Radius-Eisai Joint Patents existing as of the
Effective Date are set forth in Exhibit C-3. “Radius-Invented Patents” means all
patents and patent applications which are or become owned by Radius and/or its
Affiliates, or to which Radius and/or its Affiliates otherwise have, now or in
the future, the right to grant licenses, and which generically or specifically
claim Compound and/or Product, a use for Compound and/or Product, a process for
manufacturing Compound and/or Product, or an intermediate used in such process.
Included within the definition of Radius-Invented Patents are all continuations,
continuations-in-part, divisions, patents of addition, reissues,
re-examinations, renewals or extensions thereof and all Supplementary Protection
Certificates. Also included within the definition are all patents and patent
applications claiming any improvements on Compound and/or Product or
intermediates or manufacturing process required or useful for production of
Compound and/or Product which are developed by or for Radius and/or its
Affiliates, or to which Radius and/or its Affiliates otherwise have the right to
grant licenses, now or in the future, during the term of the Agreement.
Radius-Invented Patents also includes any patent application covering an
invention solely owned by Radius in accordance with Article 6.4 of the Eisai
License Agreement. The Radius-Invented Patents existing as of the Effective Date
are set forth in Exhibit C-3. “Licensee-Invented Patents” means [*]. Clause 1 –
Patent Prosecution and Maintenance 1.1 The Agreement, including, without
limitation, this Exhibit G, does not convey to Licensee any rights in any Eisai
Know-How or Eisai Patents by implication, estoppel or otherwise except for the
rights expressly granted in Section 2.1 of the Agreement. Sole and exclusive
title to all Eisai Know-How and Eisai Patents shall at all times remain vested
in Eisai. Except as expressly provided in this Exhibit G or in the Agreement,
the Agreement, including, without limitation, this Exhibit G, does not convey to
Eisai and/or Radius any rights in any Know-How developed or otherwise obtained
by Licensee and/or its Affiliates, including, but not limited to, any invention,
whether patentable or not, or any information regarding the utility or safety of
Compound or Product, or any Licensee-Invented Patents by implication, estoppel
or otherwise.



--------------------------------------------------------------------------------



 
[exhibit101-original087.jpg]
LICENSE AGREEMENT 1.2 Notwithstanding Clause 1.1 above, during the term of the
Eisai License Agreement, Licensee shall share with Radius all preclinical and
clinical data, including safety data post-approval, provided that all such data
generated by Licensee shall be at all times solely owned by Licensee. During the
term of the Eisai License Agreement, Licensee shall promptly inform Radius of
any Eisai Know-How that becomes known to Licensee, if and to the extent Licensee
is positively aware that it is Eisai Know-How, and, subject to Clause 1.1 above
and the confidentiality provision set forth in Section 9 of the Agreement, of
information that it obtains or develops regarding the utility or safety of
Compound or Product. 1.3 During the term of the Eisai License Agreement,
Licensee shall promptly notify Radius of any invention made by its employees,
agents or independent contractors regarding (i) Compound (including, without
limitation, intermediates and prodrugs), (ii) new form, use, manufacture,
composition of Compound (including intermediates and prodrugs), or (iii) any
improvements on Compound and/or Product. Licensee shall not take any steps with
respect to filing a patent application for such invention before the ownership
of such invention is determined by the Parties through good faith consultation
in accordance with Clause 1.4 below. 1.4 Upon Licensee notifying Radius as
provided in Clause 1.3 above, the Parties (with Radius relaying any comments of
Eisai) shall promptly consult in good faith to determine the ownership of such
invention. Any invention disclosed by Licensee to Radius pursuant to Clause 1.3
above shall be [*]. 1.5 Upon the request of Licensee, Radius shall request that
Eisai [*]. 1.6 Upon the request of Radius, Licensee shall disclose the complete
texts of any Licensee-Invented Patent. Radius shall have the right to review,
with Licensee’s prior written consent, which shall not be unreasonably withheld,
all information received by Licensee concerning the institution or possible
institution of any interference, opposition, re-examination, reissue,
revocation, nullification or any official proceeding involving a Radius-Invented
Patent anywhere in the world. Radius shall hold all information disclosed to it
under this Clause 1.6 as strictly confidential in accordance with the
confidentiality provision set forth in Section 9 of the Agreement. 1.7 The
Parties acknowledge that [*] shall have the sole right and authority to prepare,
file, prosecute, maintain and obtain extensions of all patent applications and
patents included within Eisai Patents in Japan and the Territory. [*] shall use
Diligent Efforts to cause [*] to use all commercially reasonable efforts to
prosecute and maintain all patent applications and patents included within the
Eisai Patents. [*] shall reimburse [*] for twenty-five (25) percent of [*]
actual external costs and expenses incurred by [*] after the Effective Date with
respect to prosecuting and maintaining such Eisai Patents in the Territory. [*]
shall promptly furnish or have furnished to [*] copies of all patents, patent
applications, substantive patent office actions, and substantive responses
received or filed in connection with any applications for the Eisai Patents and
use reasonable efforts to solicit [*] advice and review of Eisai Patents and
material prosecution matters related thereto in reasonable time prior to filing
thereof, and [*] shall deliver any such comments to [*] and shall use Diligent
Efforts to cause [*] to consider in good faith [*] reasonable comments and
suggestions related thereto, which comments and suggestions shall be provided to
[*] without any delay. [*] is not required to have English translations of the
records provided to [*] for that purpose but shall provide copies of all
correspondence and documents that are provided to it in English from patent
officials or outside counsel. [*] agrees to grant to [*] the right to assume
responsibility for any of Eisai Patents or any part of Eisai Patents which [*]
determines in its sole discretion to abandon or otherwise cause or allow to be
forfeited, provided [*] grants [*] such right in writing. 1.8 [*] shall have the
sole right and authority to file, prosecute, maintain and obtain extensions of
all patent applications and patents included within Radius-Invented Patents and
Licensee-Invented Patents in Japan and the Territory. [*] shall use all
commercially reasonable efforts to prosecute and maintain all



--------------------------------------------------------------------------------



 
[exhibit101-original088.jpg]
LICENSE AGREEMENT patent applications and patents included within
Radius-Invented Patents and Licensee-Invented Patents. [*] shall promptly
furnish or have furnished to [*] copies of all patents, patent applications,
substantive patent office actions, and substantive responses received or filed
in connection with such applications for Radius- Invented Patents and
Licensee-Invented Patents and use reasonable efforts to solicit [*] advice and
review of Radius-Invented Patents and Licensee-Invented Patents and material
prosecution matters related thereto in reasonable time prior to filing thereof;
[*] shall consider in good faith [*] reasonable comments and suggestions related
thereto, which comments and suggestions shall promptly be provided to [*]. [*]
is not required to have English translations of the records provided to [*]
under this Clause 1.8, but shall provide copies of all correspondence and
documents that are provided to it in English from patent officials or outside
counsel. [*] agrees to grant to [*] the right to assume responsibility for the
filing, prosecution and maintenance of any Radius-Invented Patent, Radius-Eisai
Joint Patent and Licensee-Invented Patent or any part of a Radius-Invented
Patent, Radius-Eisai Joint Patent or Licensee-Invented Patent which [*] intends
to abandon or otherwise cause or allow to be forfeited. Such grant shall be made
in writing and shall not be inferred from the circumstances. [*] shall hold, and
shall cause any of Affiliates to hold, all information disclosed to it under
this Clause 1.8 as confidential in accordance with the confidentiality
provisions set forth in Section 9 of the Agreement. 1.9 For so long as [*]
prosecutes the Radius-Invented Patents, the out-of-pocket costs and expenses
(including, but not limited to, patent attorney fees and maintenance fees) for
the filing, prosecution, maintenance and extension of the Radius-Invented
Patents (the “Radius-Invented Patent Prosecution and Maintenance Costs”)
incurred by [*] after the Effective Date and until the Second NDA Anniversary
shall be [*] prior to the [*] within [*] ([*]) calendar days following receipt
of [*] invoice and [*] shall invoice [*] for such Radius-Invented Patent
Prosecution and Maintenance Costs no more frequently than [*]. [*] shall bear
all Radius-Invented Patent Prosecution and Maintenance Costs incurred by [*]
after [*]. Promptly, and in any case no later than [*] days, after the Effective
Date, [*] shall (i) provide [*] with all documentation and information in
Radius’ possession relating to the filing, prosecution and maintenance of the
Radius-Invented Patents and Radius-Eisai Joint Patents by uploading such
documentation and information in an orderly fashion to a shared virtual data
room or a shared virtual ‘folder’ (such as a Google Drive ‘folder’), (ii)
clearly identify any and all prosecution matters that require immediate
attention as of the Effective Date, (iii) formally notify all patent attorneys
in charge of the filing, prosecution and maintenance of the Radius-Invented
Patents and Radius-Eisai Joint Patents of [*] assumption of responsibility and
full authority for such matters (or cause all such patent attorneys to be so
notified), and (iv) liaise [*] with all such patent attorneys. 1.10 With respect
to any potentially patentable Radius-Eisai Joint Invention or Licensee-Eisai
Joint Invention (collectively, the “Joint Inventions”), the Parties shall meet
and agree in writing upon whether and when patent applications shall be filed
for such Joint Invention (any such agreement, a “Joint Patent Agreement”; any
patent application directed to a Licensee-Eisai Joint Invention, and any patent
issuing therefrom, a “Licensee-Eisai Joint Patent”; and the Radius-Eisai Joint
Patents and the Licensee-Eisai Joint Patents, collectively, the “Joint
Patents”), using outside legal counsel selected by either Radius or Licensee, as
the case may be, and Eisai. The selected outside counsel shall be responsible to
either Radius or Licensee, as the case may be, and Eisai, and shall use
reasonable efforts to solicit either Radius or Licensee, as the case may be, and
Eisai’s advice on material prosecution matters related thereto. Unless the
applicable Joint Patent Agreement provides otherwise, Licensee shall bear the
costs and expenses incurred with respect to the prosecution of the
Licensee-Eisai Joint Patents in the Territory. If Licensee is the Prosecuting
Party (as this term is defined in this Clause 1.10) of a Radius-Eisai Joint
Patent, (i) the costs and expenses for the filing, prosecution, maintenance and
extension of such Radius-Eisai Joint Patent incurred by Licensee after the
Effective Date and until [*], it being understood that [*] shall invoice [*] for
such costs and expenses no more frequently than once in each calendar quarter;
and (ii) [*] shall bear all costs and expenses for the filing, prosecution,
maintenance and extension of such Radius-Eisai Joint Patent incurred after [*].
As between Radius and Licensee, the Party that bears the costs and expenses for
the prosecution of a Joint



--------------------------------------------------------------------------------



 
[exhibit101-original089.jpg]
LICENSE AGREEMENT Patent (the “Prosecuting Party”) shall have final
decision-making authority in respect of the prosecution of such Joint Patent and
its maintenance in the Territory; provided, however, that such final decision
making authority may not be used in a manner inconsistent with the Eisai License
Agreement. The Prosecuting Party shall provide the other Party, and Radius shall
provide Eisai, reasonable opportunity to review and comment on such prosecution
efforts regarding the applicable Joint Patent in the particular jurisdictions,
and such other Party shall provide the Prosecuting Party reasonable assistance
in such efforts. The Prosecuting Party shall provide the other Party, and Radius
shall provide Eisai, with a copy of all material communications from any patent
authority in the applicable jurisdictions regarding the Joint Patent being
prosecuted by such Prosecuting Party, and shall provide drafts of any material
filings or responses to be made to such patent authorities a reasonable amount
of time in advance of submitting such filings or responses. In particular, the
Prosecuting Party shall provide the other Party, and Radius shall provide Eisai,
with all information necessary or desirable to enable the other Party to comply
with the duty of candor/duty of disclosure requirements of any patent authority.
Neither Party shall grant any Third Party(ies) the right to practice the Joint
Patents or any Joint Inventions without prior consent of the other Party or
Eisai anywhere in the world. Any royalty from such Third Parties shall be
governed by the applicable Joint Patent Agreement; provided that [*]. [*] may
determine that it is no longer interested in supporting the continued
prosecution or maintenance of a particular Joint Patent in a country or
jurisdiction, in which case, [*]. 1.11 The Parties will discuss and recommend
for which, if any, of the patents within the Eisai Patents, Radius-Invented
Patents, Licensee-Invented Patents and Joint Patents in the world patent term
extensions should be sought. As between the Parties, [*] shall have the final
decision-making authority with respect to applying for any such patent term
extensions in the world, and will act with reasonable promptness in light of the
development stage of Products to apply for any such patent term extensions;
provided that in respect of the Eisai Patents Licensee may not use such final
decision-making authority in a manner inconsistent with the Eisai License
Agreement. If in a particular country or jurisdiction in the world only one such
patent can obtain a patent term extension, then the Parties will consult in good
faith to determine which such patent should be the subject of efforts to obtain
a patent term extension. As between the Parties, the Prosecuting Party will have
final decision-making authority in case of disagreement provided that in respect
of the Eisai Patents Licensee may not use such final decision-making authority
in a manner inconsistent with the Eisai License Agreement. The Party that does
not apply for an extension hereunder will cooperate fully with the other Party
in making such filings or actions, for example and without limitation, making
available all required regulatory data and information and executing any
required authorizations to apply for such patent term extension. 1.12 Subject
always to Section 7.3(c)(iii) of the Agreement, .in the event that a Third Party
sues either Party, its Affiliates, licensees or sublicensees for patent
infringement involving the manufacture, use, sale, distribution or marketing of
Product anywhere in the world, the Party sued shall promptly notify the other
Party with regard to such action. With respect to the defense of any such action
in the Territory, the Party sued shall be wholly responsible for the defense of
such action and shall bear all costs and expenses associated therewith. In any
event, the Party sued shall have the right to request, solely at its own
expense, the other Party to assist and cooperate in connection with the defense
of such suit. Upon such request, the other Party shall use [*] all reasonable
efforts to assist and cooperate in connection with the defense of such suit.
1.13 In the event that either Party becomes aware of actual or threatened
infringement of Eisai Patents, Radius-Invented Patents, Licensee-Invented
Patents, or Joint Patents anywhere in the world, it shall promptly notify the
other Party thereof in writing, which notice shall include all information
available to the notifying Party regarding such alleged infringement. With
respect to infringement of Eisai Patents anywhere in the world, the Parties
acknowledge that pursuant to the Eisai License Agreement, [*] has the first
right (but not the obligation) to pursue any and all injunctive, compensatory
and other remedies (collectively, “Remedies”) against the infringing third
party. In the event [*] does not elect to enforce the



--------------------------------------------------------------------------------



 
[exhibit101-original090.jpg]
LICENSE AGREEMENT Eisai Patents, [*] shall notify [*] in writing promptly after
[*] receives such notice from [*], and [*] shall have the right (but not the
obligation) to commence a suit or take action to enforce the applicable Eisai
Patents against such infringing third party in the Territory. In the event [*]
notifies [*] that [*] has a reasonable business basis not to enforce such Eisai
Patents in the Territory, with the determination of reasonableness taking into
account the costs of such litigation, its likelihood for success, the potential
damages or settlement recovery, and the potential for exposure to counterclaims
and defenses against [*] with respect to the validity of the Eisai Patents, [*]
shall provide such notice to [*] promptly following receipt of such notice from
[*], in which case [*] shall not have such enforcement right in the Territory;
provided that, the Parties will discuss in good faith whether Section 7.3(c)(ii)
of the Agreement shall apply, mutatis mutandis, with respect to the applicable
country(ies) where such infringement exists as if no patent protection or data
protection clauses are in effect for such country(ies). The Party pursuing
Remedies pursuant to this Clause 1.12 in respect of Eisai Patents,
Radius-Invented Patents, Licensee-Invented Patents or Joint Patents shall bear
its own costs and expenses relating to such pursuit. [*]. With respect to
infringement of Radius-Invented Patents and Licensee-Invented Patents anywhere
in the world, [*] shall have the first right (but not the obligation) to pursue
any and all Remedies against the infringing third party. [*] shall have a period
of [*] to elect to so enforce such Radius-Invented Patents or Licensee-Invented
Patents. In the event [*] does not so elect, it shall so notify [*] in writing
[*]. In the event that a third party infringes any Joint Patents, [*] shall have
the first right (but not the obligation) to pursue Remedies against the
infringing third party if such infringement is conducted in the Territory. In
any event as set forth in this Clause 1.13, upon request from the other Party,
[*] and [*] shall assist one another and cooperate in the pursuit of Remedies,
including without limitation joining such action as a party plaintiff if
required by applicable law to pursue such action, without charge to the other
Party for costs and expenses incurred thereby. 1.14 The Parties shall keep one
another informed of the status of their respective activities regarding any
litigation or settlement thereof concerning the Product. Neither Party shall
enter into any settlement or consent judgment or other voluntary final
disposition of any suit defended or action brought pursuant to Clause 1.13
without the other Party's prior written consent, which consent shall not be
unreasonably withheld.



--------------------------------------------------------------------------------



 